                        Case 19-70701                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Filed 05/13/19                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Entered 05/13/19 14:19:46                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Document                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Page 1 of 7


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Å                                                           Æ                   Æ                       Ç                                   È               É                   Ê       Ë                                       Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ì                                   Í                           Î                           Ì                                   Î                       Í                               Ï                       Ì                       Ð




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ½                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ¾                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




        E                                                                                                                                                                                                                       H
                0           /                   0       ;       (   )               ,                                                           ¿                                       À                                                                                                                                   0                                   ,                                                           -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                                                                                                                                                                                                      "                                                                   #




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               $                                                               %                                   "                                                                                                                                          &                                               !                                                                                                                      #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                                                                           (                                   )                               *                                                                   )                   +                                                           ,                                               -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .                                                                                               /                                                                                           0                                                           +                                                   1                                                                           0                                               1                                                                                       2                                                                       -                       ,                                                   +                                                                                                   3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4                               5                                               6                               7                                                           6                                   8                                                       9                                   :                                                   ;                   8                                           <                                               +                                                       1                                       =




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            >                                                           >                                                               ?                                                                                                   @                                                                                               A                                                       B                                                                                                                   C                                                                                       D                                                                                               E                                                                                   D                                                               A                                                               F                                   G                                                               H                                                                                                                                                                           B                                                                           D                                                                       E                                                                       >                                                       >
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .




                                        I           J                                                                               K                                                           L                                                   M                               N                           O                               P                                               Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                J                                                                           b                                                               c                                           d                                                               e                                                                                                   f           g                                                           c                                               h                                           c                                                                           i                                           d                                               i                                       c                                                       j                       h                                                                           k                                                   d                                           j                                   c                                           l                           m                                       n                                       n           o                                                                           d                                       p                                                   e                                                               e                       q                   h                               k                                   m                           h                               h                                                           f           g                                               c                           r                                                                                           s                               q                       f               g                                               o                           t                               m                               j                                           d                                       f                       f               t                                   j           p                           c                                       o                                                   u                                       v                   l                                                       o                           t                           m
                                                                            R                                                       S                                                                       T                                                               U                                                                                               U                                                                           V                                   W                                                               X                                                                                                   Y                                                                               Z                                                                                           [                                                                                                       \                                                                               R                                                                                                               ]                                                                           ^                                                                                                                       \                                                                           _                                                                               _                                                           ^                                                                       `                                                                                   Y                                                                   ^                                                                       a




                                                                        t                               i                                           i                                                   t                                                   h                                   c                                                                   d                                           p                                                           o                                                               i                                                       j                                               t                                                   w                                                               q                       h                                               q                                       t                                               p                                                                                                   t                                                       l                                                                           f                                       g                                           q                               h                                                                                           x                                                                   n                           d                                                       p                                               y                                                                               o                                                       t                                                   m                                                                                               r                                                                                       m                                                           h                               f                                                                   l                                               q                                           n                           c                                                                               d                                                                                       f                                   q                           r                                                                           c                                           n                       o                                                                                           s                                                               j                               q                               f                               f                               c                                               p                                                                               t                                               z                           {                                   c                                       k                                   f                               q                               t                               p                                       u                                       |                                               g                       q                               h                                               x                                               n                           d                       p                                                                   r                                               d                               o                                                           z                           c                                               k                       t                               p                                                   l           q                       j                           r                                               c                           e                                                                       s                                                       q                               f               g                               t                               m                           f




                                                                        l                   m                                               j                       f                       g                                                       c                                           j                                                   p                                                       t                                                       f                       q                       k                           c                                                                                                                       t                                               j                                                                                   g                                                               c                                                   d                                       j                                   q                           p                                                       }                                                                                           m                                                       p                                                               n                               c                                               h                                           h                                                                                               d                                                                                           s                                                                           j                                               q                       f                               f                   c                                                   p                                                                                                           t                                           z                                       {                                           c                                                           k                                                   f                               q                               t                                               p                                                                                       q                                       h                                                                       l                               q                               n                       c                                               e                                                                                   z                                               c                                               l                                       t                                                   j                           c                                                                           f                                       g                                       c                                                               e                                               c                                                   d                       e                               n                   q                   p                               c                                                                   h                               f               d                                       f           c                                           e                                                               t                           p                                                               f                   g                               c                                               h               c                           i                                       d                       j                                   d                           f                   c                                               ~                                                       t                                   f                       q                   k                                   c                                                                   o                           t                           m




                                                                        j                   c                                           k                               c                                       q                               w                                                       c                               e                                                               l                                   j                                       t                                               r                                                                                                       f                                           g                                               c                                                                                                                                                      d                                           p                                                                                                              j                                   m                                               i                                                               f                   k                                               o                                                                                                                                                                  t                                                                       m                                           j                                       f                                           u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    K                                                                                                                                                                                                                                                                                                                                                                                                                                                               K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           J                                                                                                                                                                   k                                                   j                               c                                                   e                                       q                               f                       t                                                   j                                                       r                                                                               m                                                       h                               f                                                           l                                   q                                   n               c                                                               d                                                                   f                           q                   r                                                                       c                                               n                   o                                               i                               j                               t                                   t                           l                                                       t                           l                                                   k                               n                           d                                   q           r                                                                   f                   t                                                   j           c                       k                       c                       q                           w                               c                                                       e                               q                           h               f                   j                           q               z                                   m                                               f               q                   t                                           p                                               d                       h
                                                                            Y                                           X                                                                       V                                   Z                                                                                                                                                                                                     \                                                                                                                                                                       a                                                                               S                                                                                           ^                                                                                       Z                                                                                                                                                                       S                                                                       Y                                                                                                       \                                                                                                                                                                                                                                             S                                                                                                                                                                                                                                      `                                                                                                                                                      \                                                                       V                                               [                                                                                                   Z




                                                                        h                       c                                           f                                                       l                       t                                                           j                           f                       g                                                                                   q                           p                                                                           f                           g                                                   q                                                   h                                                                                       x                                                   n                           d                                                       p                                                               u                                                                                                                          w                                               c                                                   p                                                                                               q                                   l                                                                           f                       g                                                                       q                           h                                                                           x                                                               n                               d                                                   p                                                                                       i                                                               j                           t                                                       w                                                       q                           e                                                           c                                                   h                                                                                       l                       t                                                       j                                                                       i                                                       d                                       o                                                   r                                                               c                                                   p                                               f                               y                                                           p                                                       t                                                                                       i                                           d                                   o                                               r                                                               c                                       p                                                   f                                                   s                                           q                   n                       n                                           z                                       c                                                   r                                                                   d                           e                                               c                                                       m                       p                               n               c                           h                   h                                           d                                                       i                           j                                   t                                   t                                       l                                       t                           l                                                   k                                   n                       d                                       q                       r                                                                       q           h




                                                                        f               q                   r                                                               c                                           n                                           o                                                           l                   q                                   n                           c                                               e                                                           u




                                                                                                                                h                                                   m                                                   h                                       c                                       e                                                                   g                                           c                                               j                                   c                           q                                       p                                                       y                                                   f                                               g                                       c                                                                                       f                               c                                       j                                   r                                                                                                                                                                                                                                     c                                                       z                                                               f                           t                                                   j                                                                                                                      q                               p                                                       k                                           n                                       m                                               e                                           c                                                       h                                                                           z                                                       t                                           f                                   g                                                                                           f                           g                                                           c                                                               e                                               c                                                   z                                                   f                       t                                           j                                                           d                                               p                                           e                                                                                   k                                   t                                                                                      e                                               c                                           z                                           f                                   t                                       j                                       q                       p                                                                                       d                                   {                   t                               q                       p                                   f                   n               o                                                               d                           e                                       r                                                           q                       p                               q                       h           f                       c                               j               c                                   e                               k                           d                       h                               c                               u




                                                                        |                                           g                                           c                                                               l                                       t                                           n                       n               t                                                           s                                                                       q                       p                                       }                                                                                                   r                                                                                           d                               f                                       f                                       c                                               j                           h                                                                   r                                                                                   d                                           o                                                                                       z                                                               c                                                                                   t                                                   l                                                                           i                                               d                                               j                                       f                       q                                       k                                           m                                           n                                       d                                                   j                                                               q                           r                                                                               i                                                               t                                                               j                                   f                           d                                   p                                                           k                                       c                                                               u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¡                                                               ¢                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             £                       ¤                                                                                                                                             ¢                                                                                                                                                                                                                                                                ¥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                         ¦                                                                                                                                                                                        §                                                                                                                                                                                 ¨                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¨                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N                                                                                                                       N                                           M                                                               N                           ­                                                                                           M                                                                                               P                                                                                                                                                                                                                       L                                                                                                                               ­                                                               M                                                                           L                                                   »                                                                                                                                                                   Q                               P                                       O                                                                                                                       ´                                           P                                           ¯                                                                                                   O                                                                                                                                               N                                                                                                                                                                       Q                                   P                                           M                                                               L                                                                                               M                                                           N                                   ­                                                                                                                                                                                                       ´                                                                               µ                                               ´
                                                                                                                                                                                                                                                                                                                                                                                                                                                            \                                                                               °                                                               ¬                                                                                                                                                                                                                                                                                                                                                                               ²                                                                                                                                       ª                                                   ¬                                                                                                                                                               ®                                                                                                                                                                                                                                                                                                                               ª                                                                                                                                                                                                                           ®                                                                                                                                                                                                                                                                                                               °                                   ª                                                                       ¬                                                                                       Á                                                                                                                                                                                                                                                       ®                                                                                                                                                                                                                                                                                                      ª                                                                                           ª                                                                                                                               ª                                       ¶                                                           ²




                                                                                                                                    J                                                                                                                                                                                                                                                                                                                                                                                                                                           L                                               »                                                                                                                                                                                                                                   ´                                                   M                                                                                       Â                                                                                                                           ¼                                                                                                                                           N                                           O                                                                                                                                                                                                                                                                                                                                                                                                                                           ´                                           P                                   Q                                                                                                                                                   M                                                                               N                                   ­                                                                                                                                                                                                                                                                                                                                           ´                                           M                                   N                                                                                                                                                                                                                                                                                                                                                                                                       P                                                   ­                                               M                                                                           L                                           ´                                                                       ­                                                           L                                                                                                                                                                                                                                                                   ­                               O                                                                                                   ¯                                           P                           ¯                                                                                                                                                                                                                                                           K                                               L                                       M                                                               ­                               O                                                                                                   ¯                                           P                                           ¯
                                                                            \                                                                                                                                                                                                                                                                                                                                                                               a                                                                                                                                                                                                                                                                                                                                          ª                                                                                                                                                                                                                                                               Á                                                                                                                                                       ²                                                                                                                                                       ²                                                                                                                   ¬                                                                                       ª                                                           «                                                                                                                                                                                                                                                   ®                                                           °                                                                                                                                                                                                                                                                               ª                                                                                                       ¶                                                           ª                                                                                                                                                           ª                                               °                                                                   ¶                                                               ª                                               «                                           ¬                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           V                                                                                                   °                           ®                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                   °                   ®




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                P                                                       ­                                                           M                                                                                                                           M                                                                                                                                                                                                   M                                               L                                                                       M                                                                                                               P                                                                           Q                                               P                                           O                                                                                                       ´                                                           P                                               ¯                                                                                   O                                                       ´                                           P                                               ¯                                                   N                                       M                           L                                                                   ´
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¶                                               ª                                   «                                                       ¬                                                                                                                                                                                                                                                                                                   ª                                                                                                           ª                                                           °                       °                                                                                                                                                                                                                               ²                                                                                                                                                                                                                                                                                   ®




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    L                                               N                                               ¯                                                                                                   ­                                                                       O                                               P                                                                               L                                               »                                                                                                                                                       Q                               P                                                       O                                                                                                                       ´                                                   N                                   M                                                                                                           N                                       ­                                                       M                                               P                                       ´                                       P                                                           Q                                   M                                                                   L                                                   ´                                                                                                                   N                                       P                                               ­                                                                                                       Q                                       P                                                   M                                                       L                                                                                                       M                                                           N                   ­                                                                                                                                                                                                           ´                                                                                                   µ                                       ´
                                                                                                                                                                                                                                                                                                                                                                                                                                                            \                                                                       Ã                                                                                                                                                                                                           ª                                                                                                                                                                                                                                                                                                                                                               ª                                                                                                                                                                                                                                           ®                                                                                                                                                                                       «                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           °                                                                                                                                                                           Á                                                                                                                                                                                                                                                               ®                                                                                                                                                                                                                                                                                          ª                                                                                                   ª                                                                                                                                       ª                                           ¶                                           ²                                                                           ]




                                                                                                                        J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ­                               O                                                                                                   ¯                                           P                           ¯                                                                                                                                                                                                                                                           K                                               L                                       M                                                               ­                               O                                                                                                   ¯                                           P                                           ¯
                                                                            ]                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               V                                                                                                   °                           ®                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                   °                   ®




                                                                                                                                                                                                                                                                                                                                                                                                                                                            L                                           »                                                                                                                                                                                       ´                                                           M                                                       Ä
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ª




                                                                                                                                    J                                                                                                                                                                                                                                                                                                                       K                                                                       L                                               ­                                                           Q                                           M                                                                                   ­                                                                       ¯                                                                                                                       ´                                       ¯                                                                                                                                                   ´                                                   L                                                                                                                   N                                   Q                                       N                           L                                                                   ­                                                   Q                                                                       Q                                       P                                                       M                                                           L                                                                                                                   M                                                                   N                       ­                                                                                                                                                                                                                       ´                                                   M                                                       I                                                   I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ­                               O                                                                                                   ¯                                           P                           ¯                                                                                                                                                                                                                                                           K                                               L                                       M                                                               ­                               O                                                                                                   ¯                                           P                                           ¯
                                                                            `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ª                                                                                                                                                                                           ª                                                                                                                                                                               ¶                                                                                                                                                           Ã                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ®                                                                                                                                                                                                                                                                                                                              ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       V                                                                                                   °                           ®                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                   °                   ®




                                        ©           J                                                                                                                                                                                                                                                                                                   P                                           ­                                                                   M                           Q                                                                                                                                   L                                                                                                                                                                                                                               ­                                                           ¯                                                                                                                                                                                                                                   ­                                                                   ±
                                                                                                                                                                               ª                                                   «                                                       ¬                                                                                                                                                                                                                                                       Y                                                                                                                                                                           _                                                           ®                                                                                                                                                                                                                                                                                              °                           ª




                                                                                                                                    J                                                                                                                                                                                                                                                                                                                                                                                                                                   P                                                                                                                                                                           P                               ³                                                                       M                                       L                                           ´                                                                           Q                                                                                                       ³                                                                                                                                                   N                                               M                                   Q                                                               M                                       L                                                                                   M                                                                                                       P                                                                                                                                   M                                                                                       ­                                                       ¯                                                                       N                   ­                                                               µ                                                                                                                                                                                                                                                                                                                                           M                                           P                                       ´                                                                   I                                               ·                                                                                                                                           ´                                                                                                   Q                                               M                                   P                                           P                                                   ¸                                                   ¹                                                                                       ´                                                                                                       Q           M                               P                       P                                           ¹                       º                                           M                                                                       P                                           »                                       L                                                                               L                       ¼                                           N                       ­                               µ                                           ´                       P                           µ                                                                                                                               ´                                                                                                                                                                                                                           P                                   ­                                               M                   Q                       ±
                                                                            \                                                                                                                                                                                                                                                                                                                                                                       Y                                                           ²                                                                                                                                       a                                                                                                                                                                                                                                                                                                                                                                                                                   ®                                                                                                                   ¬                                                                                                                                                                                                                                                                                                                                                                                                           ²                                                                                                                                                   Z                                                                               ª                                                                                                                                                                                                                                                                                                                                                                           `                                                                                   ²                                               ª                                                           ¶                                                                                                                                                                                                                                                                                                                               Y                                                                                                           ®                                                                                                                                                                                                                                                                                                                                       Y                                                                                           ®                                                                                                                                                                                                                                                                                   ²                                                                                                                                                       °                           °                                                                                                                                                                                                                                                                                   ®                               °                       ª                                                                                                   ¶                       ª                           «                                       ¬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
Case 19-70701                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Doc 4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Filed 05/13/19                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Entered 05/13/19 14:19:46                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Document                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Page 2 of 7



         Ò   f   d           j       f           Ó                       t           p       f           g                   Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  p                                                                               e                                                                                                       Ó                                                                                                                                                   t                                                                                       p                                                                                   f                                                           g                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ó                                                                                                                                   t                                                                       p                                                                                   f                                           g                                                                           n                                       o                                                                                                           x                                                                           d                                                                           o                                                           r                                                                                                       c                                                       p                                                                                   f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                                                   t                                                               f                                       d                                                       n




                                                                 Õ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ö                                                                                   ×                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ø                                                                       Ù                                                                               ×                                                                   Ö                                                                               u                               ×                                                               ×                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ø                                                           Ú                                                                                       ×                                                                           y                                           Ú                                                               Ö                                                                       ×                                                                                   u                           ×                                                                       ×




                         |                   t       f       d       n           Ô                   Ó                       t                               p                                                               f                               g                                                       h                                                                       ±                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ö                                                                                   ×                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Û                                                                                                               j                                                   d                                                           p                                                                           e                                                                                                                   |                                                                           t                                                               f                               d                                                           n                                                                                       x                                                                       d                                                                       o                                                                   r                                                                                                       c                                                                       p                                                                   f                                   h                                                   ±                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ø                                                           Ú                                                                                       ×                                                                           y                                           Ú                                                               Ö                                                                       ×                                                                                   u                           ×                                                                       ×




                                 J                                                                                                       ­                                                           O                                                   L                                                                                                                                                                           P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   P                                                               »                                                                                                                                           ­                                                                                                   ¯                                                                                       Q
                     ]                                                                                                   V                                                                                                                                                                                       ¬                                                                                                                                                                                                           Y                                                                                       ª                                                                                   Ü                                                                                                                           U                                                                                                                                                                                                                               ®




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     |                                                                                                       g                                                                           c                                                                                                                                                                                                                                  c                                                                   z                                                                               f                                                   t                                                                                   j                                                                                                       q                                                       h                                                                                                           j                                                   c                                                                   Ý                                                                               m                                                                       q                                           j                                               c                                                               e                                                                                                                   f                                               t                                                                                                               f                                                   m                                                               j                                               p                                                                                                       t                                                                       w                                                                                   c                                                       j                                                                                           f                                                       t                                                                                                       f                                                   g                                                                   c                                                                                                   |                                                                                       j                                               m                                                               h                                               f                                   c                                                                       c                                                                                                                       Õ                                                               ×                                                               ×                                                               Þ                                                                                                                                                               t                                                           l                                                                                   d                                                               n                                           n                                                                               l                                                   c                                                   e                                                                       c                                                   j                                           d                                                                       n                                                                               d                                               p                                                                               e                                                                                                       h                                                           f                                       d                                                                       f                                           c                                                                                                       q                                       p                                                               k                                                                       t                                                                   r                                                                                                                   c                                                                                               f                                       d                                                           ß                                                                                                   j                                           c                                                           l                                   m                                                       p                                   e                           h




                                                                                                                     j               c                                           k                                                   c                                               q                                   w                                                                       c                                                           e                                                                                                                       e                                                                           m                                                                               j                                           q                                                   p                                                                       }                                                                                                                                       f                                                   g                                                                               c                                                                                                                                               f                                               c                                                                                       j                                                           r                                                                                                                                                                               t                                                                           l                                                                                                                       f                                       g                                                                           q                                       h                                                                                                                       x                                                                                           n                                   d                                                               p                                                                       y                                                                                       c                                                                   ß                                                                   k                                                                       c                                                               i                                                                                   f                                           q                                   p                                                                                   }                                                                                                                               t                                                                           p                                                               n                                       o                                                                                                                   d                                                           p                                                                               o                                                                                                                                       l                                                   c                                                   e                                                           c                                                                           j                                           d                                                           n                                                                                   q                                               p                                                                   k                                                                   t                                                                       r                                                                                                           c                                                                                                           f                                               d                                                               ß                                                                                                               j                                               c                                                                   l                                                   m                                                                       p                                                                               e                                                                                                                                   k                                                           t                                                                   p                                                                                   h                                           f                                                   q                               f                                               m                                                               f                                   q                                           p                                                                       }                                                                                                                                                                                                  d                                                   j                               p                                   c                           e




                                                                                                                     v               p                                                   k                                                   t                                                       r                                                                                                   c                                                                                                                                                                              j                                                           c                                                                       e                                                                           q                                                   f                                                                           d                                                                       p                                                                       e                                                                               à                                               t                                                                                       j                                                                                                                                                                                                                                           e                                                                           e                                                                           q                                           f                                           q                               t                                                                                   p                                                                           d                                                                       n                                                                                                                                                                              g                                                                           q                                           n                                   e                                                                                                                   |                                                                               d                                                           ß                                                                                                                                                                                                              j                                                           c                                                           e                                                                               q                                           f                                           y                                                                   d                                                                               p                                                       e                                                                                           d                                                               p                                                           o                                                                                                                                   d                                                       e                                                                           e                                                           q                                   f                                       q                                               t                                                                       p                                                       d                                                           n                                                                                   h                                                       f                                       d                                                               f                                               c                                                                               d                                                           p                                                                           e                                                                   à                                               t                                               j                                                                                               l                                       c                                                               e                                                                                   c                                                                   j                                       d                                                                   n                                                                           j                                                   c                                                       l                                                       m                                                                       p                                                                   e                                                                                                               t                                                                   l                                                                           Ø                                                                               Õ                                                       Ù                                                           ×                                                       ×                                                           t                           j




                                                                                                                     n           c                                       h                                           h                                                                           i                                                                       c                                               j                                                                           o                                                                           c                                                           d                                                                           j                                                                                       q                                                   p                                                                                                                   f                                   g                                                                                   c                                                                                                               d                                                                           }                                                                                   }                                                                                                   j                                                       c                                                               }                                                                           d                                                                           f                                   c                                                                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     |                                                                                                       g                                                                           c                                                                                                                                                                                                                                      c                                                                       z                                                                               f                                               t                                                                                   j                                                                                                               q                                                       h                                                                                                       p                                                               t                                                                                               f                                                                       j                                                               c                                                                   Ý                                                                           m                                                               q                                                   j                                               c                                                                           e                                                                                                           f                                           t                                                                                                       f                                           m                                                                       j                                               p                                                                                                                   t                                                                                   w                                                               c                                                                           j                                                                                               f                                       t                                                                                                                   f                                   g                                                                       c                                                                                       |                                                                               j                                                           m                                                                       h                                                               f                                           c                                                   c                                                                                               d                                                                       p                                                                       o                                                                                           q                                               p                                                                   k                                                                   t                                                                       r                                                                                                       c                                                                                       f                                           d                                                                       ß                                                                                                                       j                                           c                                                                           l                                               m                                                           p                                                                                       e                                                                       h                                                                                                       j                                                   c                                                   k                                                                       c                                                   q                                                       w                                                                       c                                                   e                                                                                                                   e                                                               m                                                                   j                                               q                                   p                                                           }                                                                           f                   g                               c




                                                                                                                     f           c                                       j                                   r                                                                                                                                   t                                                               l                                                                   f                                           g                                                               q                                           h                                                                                                       x                                                                                               n                                           d                                                                       p                                                                           u




                                         J                                                                                                                                           M                                                                                                   P                                                               ´                                                                                                                                                                                                                                                                                                                                                                                                                                                           P                                                                               ­                                                                               M                                               Q                                                                               á
                     `                                                                                                   S                                                                                               ²                                                                                                                                                                                                                                                                                                  ª                                                               «                                                                               ¬




                                         J                                                                               K                                                   L                                                           M                                   N                               O                                                               P                                                                                                                                                                                       P                                                           µ                                                                                                                                                               ´                                                                           ¯                                                                                               N                               ­                                                                                   µ                                                                                                                                                                                                                                                       N                                               Q                                                                       O                                                                               ´                                                                   P                                                                                                                                                                                                                                   ­                                                                                       O                                                                   N                                           P                                                       Q
                     a                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                                                                                                                                                                                                           ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¶                                                                                           ª




                                                                                                                     v               p                                                                                               f                               g                                                       c                                                                                                               c                                               w                                                                               c                                                           p                                                                                       f                                                                                                       f                                           g                                                                                   c                                                           j                                               c                                                                                                                                           q                                                   h                                                                                                                               d                                                                                                                                                   e                                                                           q                                   h                                                                   k                                                                   j                                               c                                                                   i                                                                               d                                                               p                                                                           k                                                                   o                                                                                                                                       z                                                                   c                                                               f                                       s                                                                                               c                                                                   c                                                                   p                                                                                                                                   f                                                   g                                                                           c                                                                                                                       d                                                                   }                                                                           }                                                           j                                               c                                                   }                                                                   d                                                       f                                                       c                                                                                                                       d                                                                           r                                                                                               t                                                                       m                                                           p                                                                       f                                                                                   f                                               g                                                                   d                                                                   f                                                                                                   f                       g                                                                       c                                                                                                                                                                                                                          c                                                   z                                                               f                                                   t                                                                       j                                                                                                       i                                                                               j                                           t                                                                       i                                                                               t                                                           h                                                               c                                                   h                                                                                                                               f                                       t                                                                                                                       i                                                                   d                                                   o                                                                                                                       f                               t                                                                                       f                   g                               c




                                                                                                                     |                                   j                                       m                                                               h                                       f                                           c                                                   c                                                                                               f                                           t                                                                                                                       l                                                           m                                                                               p                                                                               e                                                                                                                           f                                       g                                                                                   q                                               h                                                                                                                       x                                                                                                       n                                                       d                                                                   p                                                                           y                                                                                       d                                                               p                                                                               e                                                                                                                               f                                           g                                                               c                                                                                                                           d                                                                   }                                                                               }                                                                   j                                                       c                                               }                                                                       d                                                               f                                       c                                                                                                                   d                                                                               r                                                                                                               t                                                                               m                                                                   p                                                                           f                                                                                   p                                                               c                                                               c                                               e                                                                                   c                                                               e                                                                                                                           z                                                                   o                                                                                                                   f                                       g                                                                   c                                                                                       |                                                                                                   j                                               m                                                                       h                                                       f                                       c                                                       c                                                                                               f                                           t                                                                                                                               i                                                   d                                                               o                                                                                                                               d                                                           n                                       n                                                                                               k                                                                   n                                       d                                                               q                                   r                                                                                                               h                                                                                                       q                                               p                                                                                                           d                                                           k                                                               k                                                           t                                                               j                                           e                                                               d                                           p                                   k                       c




                                                                                                                     s                                                   q                               f                                   g                                                                                                       f                               g                                                                       c                                                                                               h                                           i                                                                                           c                                                                   k                                                                               q                                           l                                           q                                               k                                                                                                                   i                                                                                   j                                                           t                                                                           w                                                                                                   q                                                       h                                                       q                                           t                                                               p                                                                                               h                                                                                                       h                                                       c                                                                   f                                                                                       l                                               t                                                                                   j                                                           f                               g                                                                                                                       z                                                                                   c                                               n                               t                                                                       s                                                                                                               y                                                                                           f                                                   g                                                                       c                                                                                                                   h                                                       i                                                                       c                                                                           k                                                   q                                       l                               q                                               k                                                                                                   i                                                                                   j                                       t                                                                               w                                                                   q                               h                                                   q                                                   t                                                               p                                                                       h                                                                                       h                                                           c                                                                   f                                                                                   l                                                       t                                                           j                                               f                               g                                                                                                                       z                                                                           c                                               n                                   t                                                                                   s                                                                                                                                               h                                                           g                                                                           d                                                                   n                                           n                                                                                   k                                                       t                                                                   p                                                                                       f                               j                                                       t                                                                   n                                                   u                                                                   v                                   l                                               y                                                                               d                                                   f                                                               d                               p                               o




                                                                                                                     f           q               r                                                                                               c                                                                                               e                                                               m                                                           j                                           q                                       p                                                                   }                                                                                                                                   f                                               g                                                                               c                                                                                                               f                               c                                                                                   j                                                   r                                                                                                                                                                                   t                                                                                               l                                                                                                           f                                           g                                                                           q                                           h                                                                                                       x                                                                                       n                                   d                                                                           p                                                           y                                                                                           q                                               f                                                                                       q                                   h                                                                                               e                                                                   c                                                               f                                       c                                                                           j                                           r                                                                                                                   q                                               p                                                                           c                                                                   e                                                                                                               z                                                                       o                                                                                                               f                                   g                                                                       c                                                                                           |                                                                                               j                                               m                                                                               h                                               f                                   c                                                           c                                                                                                           f                                               g                                                   d                                                           f                                                                                       q                                               p                                                                   h                                                               m                                                           l                                       l                                               q                                   k                                                               q                                           c                                                           p                                                           f                                                                                           l                                           m                                                               p                                                                               e                                                                           h                                                                                                       d                                                                   j                                           c                                                                                                               z                                                                       c                                                       q                                               p                                                                   }                                                                                                               i                                                               d                                                           q                                   e                                                                                               q                                   p                                                           f           t




                                                                                                                     l               m                                                   p                                                       e                                                                                                           d                                                   n                                       n                                                                   i                                                               d                                                                           o                                                                               r                                                                                                                               c                                                                       p                                                                   f                                       h                                                                                                                   f                                               g                                                                                   c                                                                                                                                       |                                                                                                       j                                               m                                                                               h                                                               f                                   c                                                                   c                                                                                                                   q                                   h                                                                                               j                                                           c                                                                       Ý                                                                       m                                                                       q                                           j                                           c                                                           e                                                                                                               f                                               t                                                                                                                   r                                                                                                                               d                                                                                                                                              c                                                           y                                                                           f                                                   g                                                           c                                                                                                                                                                                          c                                                                       z                                                                           f                                   t                                                                               j                                                                                   h                                               g                                                                           d                                                               n                                       n                                                           q                                           p                                                                           k                                                                           j                                       c                                                                       d                                                   h                                               c                                                                                                       f                                           g                                                                           c                                                                                       i                                                                           c                                                               j                                           q                               t                                                                                   e                                                                           q                                                   k                                                                                                       i                                                           d                                                                           o                                                                   r                                                                                                                   c                                                   p                                                                           f                                   h                                                                                               h                                                   c                                                       f                                                                   l                                       t                                           j                       f           g




                                                                                                                     q           p                                                                               x                                                               d                                                           j                                           d                                                           }                                                           j                                               d                                                           i                                                                                   g                                                                                                                                                                                                                                                                                           t                                                                           l                                                                                                       x                                                                                                   d                                                               j                                                                   f                                                                                                   â                                                                                                                           d                                                                   z                                                                               t                                                                       w                                                                               c                                                                                                           t                                                                           j                                                                                               t                                                                           f                                       g                                                                           c                                                               j                                   s                                                                                                           q                                   h                                                               c                                                                                                       i                                                                                           j                                       t                                                                                   w                                                                       q                                       e                                                                   c                                                                                                               l                                           t                                                               j                                                                           q                                           p                                                                                   k                                                           j                                                   c                                                           d                                                           h                                                   c                                                                   e                                                                                                           i                                                   d                                                                               o                                                                   r                                                                                                           c                                                               p                                                                   f                                       h                                                                                           d                                                               h                                                                                       p                                                               c                                                                           c                                                               e                                                               c                                                                       e                                                                                                       u                                                                                                                                                           n                                   f                                       c                                                           j                                                           p                                                                       d                                                       f                                               q                                       w                                                               c                                                       n                                       o                                                               y                                                                   q                                   l                                                       f                   g                               c




                                                                                                                     d                       r                                                                                       t                                                       m                                                                       p                                                           f                                                               f                                               g                                                           c                                                                                                                                                                                                                                                  c                                                           z                                                                               f                               t                                                                                           j                                                                                                   q                                                   h                                                                                                           i                                                                                                   d                                                                       o                                                                       q                                           p                                                                           }                                                                                                                       f                                       t                                                                                                                           f                               g                                                                               c                                                                                                                   |                                                                                   j                                               m                                                                       h                                                   f                                           c                                                           c                                                                                                           c                                                           ß                                                                                   k                                                               c                                                               c                                                                           e                                                                       h                                                                                                       f                                       g                                                           c                                                                                               d                                               r                                                                                                                               t                                                                   m                                                                           p                                                                   f                                                                   p                                                                                   c                                                       c                                                               e                                                       c                                                                           e                                                                                                           l                                           t                                                                           j                                                                           f                                       g                                                               c                                                                                                               |                                                                       j                                           m                                                                                   h                                                   f                                   c                                                                   c                                                                                                           f                                                       t                                                                                           r                                                                                                               d                                                                                                                                                  c                                                                                                   d                                                                   n                                   n                                                                           i                                                               d                                                           o                                                           r                                                                                           c                                       p                               f               h




                                                                                                                     j               c                                           Ý                                                           m                                                       q                                   j                                           c                                                           e                                                                                                       z                                                                   o                                                                                                                                   f                                           g                                                                                   q                                   h                                                                                                   x                                                                                               n                                           d                                                                               p                                                                               y                                                                                                       d                                                                           p                                                                               o                                                                                                                       c                                                               ß                                                                               k                                                                       c                                                               h                                                       h                                                                                                       l                                               m                                                                               p                                                                           e                                                                       h                                                                                           h                                               g                                                                       d                                                                   n                                           n                                                                                       z                                                                                           c                                                                                                       j                                                   c                                                           l                                               m                                                                               p                                                               e                                                           c                                                               e                                                                                                               f                                               t                                                                                                               f                                               g                                                               c                                                                                                                                                                                                      c                                                               z                                                       f                                           t                                                                   j                                                                       u                                                       ~                                                                                                       t                                                                   f                               g                                                                           q                                   p                                                                               }                                                                                           q                                                       p                                                                                                       f                                   g                                                                                       q                                       h                                                                                                   i                                                                           j                                           t                                                                   w                                                               q                                                       h                                               q                                               t                                                                   p                                                                                                           h                                               g                                                                   t                                                                   m                                                               n                                   e                                                           z                               c




                                                                                                                     k                       t                                                   p                                                               h                                       f                                           j                                           m                                                                   c                                               e                                                                                                                           d                                                                       h                                                                                                                   n                                               q                                   r                                                                                                               q                                                   f                                               q                                           p                                                                                           }                                                                                                                                           f                                                       g                                                                               c                                                                                                               j                                                       q                                               }                                                                       g                                                                           f                                                                                           t                                                                       l                                                                                                           f                                               g                                                                   c                                                                                                                                                                                                                  c                                                           z                                                                       f                                                       t                                                               j                                               y                                                                                                       f                           g                                                                               c                                                                                                                   |                                                                                       j                                                           m                                                           h                                           f                                               c                                               c                                                               y                                                                                           t                                                                           j                                                                                               d                                                           p                                                                   o                                                                                                                       m                                                       p                                                                       h                                                           c                                                                       k                                                       m                                                                                   j                           c                                                               e                                                                                                               k                                                                   j                                                   c                                               e                                                               q                                                   f                                   t                                                                   j                                                                                                       f                                               t                                                                                                                           h                                                   c                                                           c                                                                                                                                                                                              f                               t                                                                                                                               r                                                                                                       t                                                               e                                                                   q                                       l                                       o                                                                                           f                       g                               q               h




                                                                                                                     x                               n                                   d                                                   p                                                                                       d                                                               l                                   f                                   c                                                           j                                                                               k                                                                           t                                                                               p                                                                                   l                                           q                                                           j                                   r                                                                                                                           d                                                                       f                                                   q                                           t                                                                                       p                                                                                                                                           i                                                                           m                                                                           j                                                   h                                                           m                                                                           d                                                               p                                                                           f                                                                       f                                                   t                                                                                                                                       Õ                                                                   Õ                                                                                               ã                                                                                                           u                                   Ò                                                                               u                                                                                                                                          u                                                                                       ä                                                           Õ                                                               Ú                                                                                   â                                                                   å                                                                                                   u




 ·   J                                   ¯                               N   ­           N       Q           M   ´                                                                           M                                           N                                                                                       P                                                                                                                                                                                                                                                                                                       N                                                                                                                                                                                   Q                                                                               á
                     \                                   ¬                                                                               ª                                                                                                                               Ã                                                                                                                                                   `                                                                                               °                                       ª                                                                                                                   ¬




                                         J                                                                                                                           ´                                                                                                                   Q                                                   M                                           P                                                           P                                                                                                                                                                                                   L                                                                                                                                                                                                                                                                                                                   P                                                       ­                                                                                           Q                                                                                                                                                       M                                                   N                                           L                                                                                               ­                                                                                                               á
                     \                                                                                                   Y                                                                                               ®                                                                                                                                                                                                                                                                                                                   `                                                                                                                                                                                           ¬                                                                                                                                   ¶                                                                                                                                                                                                                                                                                                               ª




                                                                                                                     |                                   j                                       m                                                               h                                       f                                           c                                                   c                                                                                                                           l                                               c                                                           c                                                                       h                                                                                                                                           h                                                   g                                                                               d                                                               n                                                   n                                                                                                                           z                                                                               c                                                                                                                                                                           i                                                                       d                                                                   q                                           e                                                                                                                                           d                                                                               h                                                                                                                               i                                                               j                                                       t                                                                               w                                                                       q                                       e                                                                           c                                                                   e                                                                                                                           z                                                                               o                                                                                                                                       â                                                                                                       æ                                                                                                                               ã                                                                                                                       u                               Ò                                                                                           u                                                                                                          u                                                                                           ä                                                           Ù                                                                                               æ                                                           Ö                                                                                   ç                               c                                                               è                                                       u                                                                                       b                                                                                   c                                                           }                                                                           d                                                                   j                                           e                                                                           n                                   c                                                           h                                                   h                                                                                                                       t                                                                       l                                                                                           f                                       g                                                                               c                                                                                                                                           i                                                                       j                                                   c                                                           k                                                           q                                           h                                               c                                                                                                                                           d                                                       r                                                                                                                   t                                                                       m                                                                   p                                                               f                                                                                                   t                                                           l                                                                           f                   g                               c




                                                                                                                     |                                   j                                       m                                                               h                                       f                                           c                                                   c                                                                       é                           h                                                                                                               l                                                       c                                                                       c                                                                   h                                                                                                                                   h                                                   c                                                                   f                                                                                                               z                                                                                           o                                                                                                                                                               f                                                   g                                                                       c                                                                                                                           ã                                                                                                                               u                                       Ò                                                                                           u                                                                                   |                                                                                   j                                               m                                                                                       h                                                       f                                   c                                                               c                                                                                                               d                                                                   f                                                                                                           d                                                       p                                                                           o                                                                                                                                                   i                                                                       d                                                                   j                                       f                                   q                                                   k                                                       m                                                                           n                       d                                                           j                                                                                                       f                                               q                                       r                                                                                                                   c                                                           y                                                                               l                                                       t                                                                   j                                                                                           i                                                                       m                                                                       j                                                           i                                                           t                                                                           h                                                   c                                                       h                                                                                                               t                                                                           l                                                                                   f                                   g                                                                                   q                                       h                                                                                                                   x                                                                                   n                                           d                                                           p                                                                           y                                                                                   f                                               g                                                                       c                                                                                                                           l                                       c                                                               c                                                           h                                                                                                           h                                                   g                                                               d                                               n                                   n                                                   z                               c




                                                                                                                     c                       h                                           f                           q                               r                                                                                                           d                                                   f                                       c                                               e                                                                                                   d                                                                               f                                                                                                   Õ                                                                   ×                                                                           Þ                                                                                                                                                                       t                                                                                   l                                                                                               d                                                                           n                                                       n                                                                                           d                                                                   r                                                                                                                       t                                                                           m                                                                           p                                                                           f                                       h                                                                                               f                                       t                                                                                                                               z                                                                   c                                                                                                   i                                                                                   d                                               q                               e                                                                                                                           f                                   g                                                                           j                                               t                                                                               m                                                                       }                                                                                   g                                                                                                   f                                           g                                                                       q                                       h                                                                               x                                                                   n                                       d                                                                           p                                                                                       u




                                 J                                                                                                                                           M                                   M                                       L                                                       ´                                                               ­                                                                               P                                                                                                                                                                                                                                                               P                                                               P                                                                           Q                                                                               ±
                     ]                                                                                                   \                                                                                                                                                                                                                                                                                                                                                                                       «                                                                                                   _




                                                                                                                                                                g                                                               t                                                   t                                                                           h                                           c                                                                               t                                                                           p                                                                               c                                                                                                           t                                                                                   l                                                                                   f                                               g                                                               c                                                                                                                       l                                                           t                                                                                   n                                   n                                                           t                                                                                           s                                                                                                               q                                   p                                                                                           }                                                                                   ±




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         î                                                                           y                                   ×                                                                   ×                                                                   ×                                                                                       u                   ×                                                                   ×




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     |                                                                                                       g                                                                           c                                                                                                                                                                                                                                      c                                                                       z                                                                               f                                               t                                                                                       j                                           ê                                           h                                                                                                                           d                                                                   f                                       f                                           t                                                                           j                                               p                                                                                   c                                                               o                                                                                                                   g                                                                           d                                                                   h                                                                                                               d                                                           }                                                               j                                                   c                                                           c                                                               e                                                                                                                       f                                   t                                                                                                                                   d                                                                   k                                                                   k                                                           c                                                               i                                                                           f                                                                               Ø                                                               ë                                                                       ë                                                       ë                                                                                       ë                                                                       ë                                                                       ë                                                                   ë                                                                   ë                                                                       ë                                                               ë                                                                       ë                                                   ë                                                                                       ë                                                                   ë                                                                       l                                                   t                                                           j                                                                                           d                                                   n                                       n                                                                                       h                                                       c                                                   j                                           w                                                                       q                                               k                                               c                                                                           h                                                                                                                   f                               t                                                                                                                       z                                                           c                                                                                                               j                                                       c                                                               p                                                           e                                                                           c                                                               j                                   c                                                           e                                                                                                       f                                   t                                                                           f                   g                               c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    c                                                               z                                                                                       f                                   t                                                                               j                                                                                           q                                           p                                                                                                                                   f                                       g                                                                                       q                                                   h                                                                                                           k                                                                   d                                                               h                                                                   c                                                                                                       d                                                               h                                                                                                           j                                   c                                                                       Ý                                                                               m                                                                       q                                           j                                           c                                                               e                                                                                                           z                                                                   o                                                                                                                   f                                   g                                                                               c                                                                                                               k                                                                   m                                                                       j                                               j                                           c                                                                           p                                                               f                                                                               Ò                                                           f                               d                                                                           p                                                                           e                                                                       q                                               p                                                           }                                                                                                       ì                                                                                                   j                                           e                                                   c                                                                               j                                                                                   b                                                                                           c                                                                   }                                                               d                                                           j                                       e                                                                               q                                   p                                                                   }                                                                                                                                                                                                                   f                               f                                           t                                                                               j                                           p                                                                               c                                                           o                                                                                                       í                                                                                   c                                                                       c                                                           h                                                                                       l                                                   t                                                               j                                                                                                                                                                              c                                                       z                                                           f                       t                                   j                   ê           h




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                                                           m                                                                                       p                                                                                   h                                               c                                                                   n                                                                                           q                                                   p                                                                                                                                                                                                                                                                  g                                                                           d                                                               i                                                                               f                                           c                                                           j                                                                                                                   Õ                                                           Ú                                                                                                               k                                                                       d                                                                           h                                                       c                                                           h                                                                                                   l                                   t                                                                           j                                                                                           f                                       g                                                                       c                                                                                                                                                                                                                                  q                                               w                                                                       q                                       h                                                   q                                               t                                                               p                                                                                                           q                           p                                                                                                                       s                                                                                                       g                                                                               q                               k                                                           g                                                                                                               f                               g                                                                       c                                                                                               k                                                               d                                                                       h                                                   c                                                                                                       q                                       h                                                                                       l                                       q                                               n                                   c                                                                       e                                                                   u                                                                                                                                                                      c                                               k                                                                           d                                                                   m                                                                           h                                                           c                                                                                               f                                       g                                                                   c                                                                                                               l                                                   c                                                               c                                                                                               d                                                           r                                                                                                       t                                                               m                                                               p                                   f                                           q               h




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     d                                                                           f                                                                                               t                                                                                   j                                                                                                           z                                                       c                                                                           n                                           t                                                                                           s                                                                                                                                                                           f                                                       g                                                                                   c                                                                                                                                                                                      p                                                                   t                                                                                                                                  n                                       t                                                                           t                                                                                                                                                                                                                                                                             l                                       c                                                                   c                                                                                               h                                                           c                                                           f                                                                                           l                                       t                                                                                       j                                                           f                                   g                                                                                                                           q                                   p                                                                                                                       f                                           g                                                           c                                                                                                               Ò                                                           f                                       d                                                                       p                                                                       e                                                                                   q                           p                                                                   }                                                                                                                   ì                                                                                           j                                       e                                                                       c                                                           j                                                               y                                                                   f                                               g                                                           c                                                                                                   d                                                           f                                               f                                   t                                                                   j                                   p                                                                               c                                                               o                                                                                                                   q                                       h                                                                                                                       p                                                               t                                                                       f                                                                       j                                                           c                                                           Ý                                                                   m                                                                           q                                       j                                               c                                                   e                                                                                                               f                                       t                                                                                                   l                                       q                       n                       c                                               d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     l                                                               c                                                                       c                                                                                                               d                                                           i                                                                               i                                                                       n                                                   q                                       k                                                                                   d                                                                       f                                       q                                                           t                                                                                       p                                                                                                                       m                                                                       p                                                                           n                                       c                                                                               h                                                       h                                                                                           t                                                                           f                                               g                                                                               c                                                           j                                               s                                                                                                       q                                       h                                                   c                                                                                           t                                                                                   j                                           e                                                                               c                                                                               j                                               c                                                                   e                                                                                                       z                                                                   o                                                                                                                   f                                   g                                                           c                                                                                                                                                                                                      t                                                                   m                                                                           j                                           f                                               u                                                       |                                                                                       g                                                                       c                                                                                                                                                                                          c                                                                       z                                                               f                                                   t                                                           j                                               ê                       h                                                                                       d                                                               f                                           f                           t                                                           j                                                   p                                                                               c                                                       o                                                                                                                       g                                                                               d                                                           h                                                                                           j                                       c                                                                       k                                                       c                                                                       q                                           w                                                               c                                                               e




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Õ                                                                       y                                   Ù                                                                                           ×                                                                               ×                                                                                                               u                       ×                                                                                       ×                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       â                                                                   y                               Ù                                                   ×                                                                                       ×                                                                                           u               ×                                                                   ×




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Ø                                                                                       ë                                                                               ë                                                                                   ë                                                                       ë                                                                           ë                                                                               ë                                                                               ë                                                                                           ë                                                                           ë                                                                                                   ë                                                                                       ë                                                                       ë                                                                               ë                                                                           ë                                                                       ë                                                                                                                           t                                                                           l                                                                           f                                                   g                                                                                       c                                                                                               l                                           c                                                               c                                                                                                   d                                                               p                                                                               e                                                                                                               f                                       g                                                                                       c                                                                                                   z                                                                           d                                                               n                                   d                                                                           p                                                               k                                               c                                                                                               t                                                                           l                                                                                               Ø                                                                   ë                                                                           ë                                                               ë                                                               ë                                                                           ë                                                                       ë                                                       ë                                                                           ë                                                                   ë                                                                               ë                                                                       ë                                                               ë                                                                       ë                                                           ë                                                                           h                                                               g                                                   d                                                           n                                       n                                                                                       z                                                           c                                                                                                                           i                                                                                   d                                                   q                                   e                                                                                                       f                                               g                                                                   j                                                       t                                                                       m                                                               }                                                                       g                                                                                                       f                                       g                                                               q                                   h                                                                               x                                               n                   d                           p




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     q                                                       p                                                                                                                   d                                                                           k                                                           k                                                                           t                                                                   j                                                           e                                                                               d                                                                                   p                                                                       k                                                                                           c                                                                                                                   s                                                                                                               q                                       f                                               g                                                                                                               f                                           g                                                                       c                                                                                                               Ò                                                                           f                                               d                                                           p                                                                           e                                                                       q                                                   p                                                   }                                                                                                           ì                                                                                                               j                                               e                                                                                       c                                                           j                                                               u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Ñ         
                                Case 19-70701                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Filed 05/13/19                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Entered 05/13/19 14:19:46                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Document                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Page 3 of 7


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                               g                                                                   c                                                                                                                                                                      c                                                   z                                                       f                                       t                                                               j                                                       ê               h                                                                                           d                                                       f                               f                                               t                                                                           j                                               p                                                               c                                                   o                                                                                                           g                                           d                                               h                                                                   p                                                       t                                                                   f                                                                               d                                           }                                               j                           c                                               c                                       e                                                                               f                                   t                                                                                   d                                       k                                                   k                                                           c                               i                                                                   f                                                                           d                                                                                                   l                                   c                                                   c                                                           d                                                           f                                                   t                                                   j                                                                           z                                                   c                                           n                                   t                                                       s                                                                                                       f                                   g                                                           c                                                               ð                           p                                                               t                                                                               n                           t                               t                                                                                                                                      ð                                                               l                                   c                                           c                                                                       d                                                       p                                                                   e                                                                   y                                                                       f                       g                                                   c                                       j                           c                                           l                           t                           j                                   c                                   y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                                                                                               q                                   n                               n                                                               l                           q                                           n                                       c                                                                                               d                                                           p                                                                                                                   q                               p                                                               q                                   f                           q                                               d                                                                   n                                                                                       q                                   f                           c                                                   r                                                                                                   q                           ñ                                           c                                           e                                                                                                       l                                   c                                                       c                                                                                               d                                       i                                               i                                                   n                       q                               k                                   d                                                       f                   q                               t                                               p                                                                                                       s                                                                       q                                   f                                   g                                                                           q                       p                                                                                                           Ú                                       ×                                                                                       e                                                   d                                           o                                                       h                                                                               d                                               l                               f                       c                                                                   j                                                   f                                           g                                           c                                                                           c                                   p                                                           f                               j                                   o                                                                       t                                                       l                                                                       d                                                       p                                                                                       t                                                   j                               e                                               c                                                                           j                                                                           k                                                           t                                                       p                                                   l                   q                               j                           r                                                               q                   p                                       }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            f                                           g                                                           q                                   h                                                           x                                                           n                                               d                                                   p                                                                       u                                                   |                                                                                           g                                                       c                                                                                                                                                                                              c                                                                   z                                                                       f                               t                                                       j                                       ê                           h                                                                               d                                           f                           f                           t                                                       j                           p                                                                   c                                                           o                                                                                   c                                       h                               f                           q                                       r                                                                           d                                       f                               c                                           h                                                               f                               g                                                           c                                                                           f                           t                                                                   f                                       d                                                   n                                                               l                                               c                               c                                                               j                                   c                                               Ý                                                   m                                                       c                                               h                                               f                                                       f                           t                                                                           z                                                       c                                                                       Ø                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               u                                                                   |                                                                       g                                                       c                                                                                                                                                      c                                   z                                                   f               t                                       j                   ê               h




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            d                                                               f                               f                                   t                                                       j                               p                                                       c                                                           o                                                                                       g                                                                       d                                                   h                                                                                       j                                               c                                                       k                                                       c                                                                       q                                       w                                                                   c                                                       e                                                                                           Ø                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       d                                                   p                                                       e                                                                                       c                                               ß                                                                       i                                                           c                                                           k                                                   f                       h                                                   f                               g                                                       c                                                                   z                                                       d                                                   n                           d                                           p                                                       k                                                           c                                                           f                                       t                                                                                   z                               c                                                                   i                                                           d                                           q                               e                                                       f                                       g                                       j                                                       t                                                   m                                               }                                               g                                                                           f                                   g                                                                   q                                           h                                                                           x                                                                   n                           d                               p                                                                       f                           t                                                   z                                       c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ø                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   u                                               x                                                                       d                                                   o                                                   r                                                                   c                                               p                                                                   f                                                                       t                                                   l                                                                   f                           g                                           c                                                                       z                                               d                                                   n                           d                                           p                                                   k                                                   c                                                                           f                               g                                                           j                                               t                                                               m                                                               }                                                       g                                                               f                               g                                                       q                           h                                                                           x                                                   n                               d                                                   p                                                                       h                                                       g                                           d                                                   n                               n                                                               z                           c                                                                       i                                                       d                                               q                           e                                                           q                                       p                                                                                       d                                                   k                                           k                                           t                                               j                               e                                                           d                                                           p                                                                   k                                                           c                                                                   s                                                                       q                       f                       g                                                               f                   g                                       c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ò                                                       f                                       d                                                   p                                           e                                                           q                                           p                                                           }                                                                                       ì                                                                                                   j                                           e                                                               c                                                           j                                               u




                                                                                                                                                                                                                                í                                       m                                                       j                                           f                           g                                                   c                                           j                                                       q                                   p                           f                                               c                                               j                                           q                           r                                                                                                                       d                                                       p                                                   e                                                                                                           l                                                           q                               p                                                           d                                                           n                                                                                   l                                               c                                                                       c                                                                                               d                                                   i                                                               i                                                       n                           q                                   k                                   d                                               f                       q                                           t                                                               p                                                               h                                                                                   r                                                               d                                               o                                                                               z                                               c                                                                           l                               q                                   n                               c                                                   e                                                                                       e                                                           m                                                                       j                                   q                                   p                                                       }                                                                       f                           g                                                       c                                                                               f                                   c                                           j                                   r                                                                                                                   t                                                           l                                                   f                                   g                                                       q                                       h                                                       x                                               n                               d                                                       p                                           y                                               i                                                       j                                       t                                                       w                                                   q                           e                                                   c                                           e                                                                                   f                                           g                                                                   d                                                           f                                                           d                                               f                                   f           t                                                   j                               p                                   c                                   o                                   h




                                                                                                                                                                                                                                s                                                           g                                                           t                                                                                   g                                                   d                                               w                                           c                                                                   d                                               }                                                                       j                               c                                           c                                               e                                                                                                   f                           t                                                                                                               d                                                                   k                                                   k                                                               c                                                   i                                                                           f                                                                                       d                                                                                                                                              p                                                                   t                                                                                   n                                   t                                               t                                                                                                                                                                                                     l                                                   c                                       c                                                                       i                                                   m                                               j                                   h                               m                                                               d                                   p                                               f                                                                       f                                   t                                                                                   f                               g                                                                   c                                                                                                           Ò                                               f                                   d                                   p                                               e                                                       q                           p                                           }                                                                                               ì                                                                           j                               e                                                               c                                               j                                                       r                                                                                           d                                       o                                                                   t                                                               p                                               n                           o                                                               h                                                   c                                   c                                                                                                                                                  k                                               t                                           r                                                                                           i                                                           c                                                                   p                                                               h                                       d                                           f               q                           t                                                   p                                                           l                           t                                       j




                                                                                                                                                                                                                                h                       c                                                   j                                   w                                                       q                       k                                           c                                                   h                                                           s                                                           g                                                               q                                   k                                                   g                                                                       d                                                                   j                                   c                                                                                   z                                                               c                                                                   o                                                           t                                                                   p                                                               e                                                                                                               f                                           g                                                           c                                                                                   h                                                   k                                                               t                                           i                                                       c                                                               t                                                           l                                                                                   f                               g                                               c                                                                           h                               c                                               j                           w                                                       q               k                                                   c                                               h                                                           j                                           c                                               Ý                                                   m                                                           q                                   j                                               c                                                       e                                                                                           f                                   t                                                       z                                                       c                                                                           i                                                   c                                               j                                       l                               t                                               j                                       r                                                                                           c                           e                                                                                       f                                           t                                                       t                                           z                                                           f                           d                                               q                           p                                                                   d                                                                                                                              p                                                       t                                                                       n                           t                                                       t                                                                                                                                                                                                                             l                           c                                               c                                               u




                                                        ò       J                               ´                   N       L               ´                   N       M                                                                                                                                                                   N                                                                                                                   Q                                               á
                                                                                                                                                                                       «               `                                           °                           ª                                                                                               ¬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ~                                                                                               t                                                       p                                           c



                                                                                                        J                                                                                                                                                                                       L                                                                                                                                                   P                                       Q                                       M                       N                                   O                                                                                                                                                                                                                                                                                                                           L                                                                   ´                                       M                                                                                                                                                                                                   ³                                                                                                       N                                   µ                                                                                                                                                   M                                               N                                   L                                                               ­                                                           Q                                                                   á
                                                                                \                                                                                                                                                   a                                                                                                                       ¬                                                                                                                                                                                                                                                                                               Z                                                                   ®                                                                   ¶                                                       ¶                                                                                                                                                                                                                                                               S                                                                                                                                                                               °                                                                                                                                               ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ~                                                                       t                                                           p                                                                       c



                                                                                                    J                                                                                                                                                                                                   M                                                                                                   P                                           ´                                                                                                                           ´                                   N                           L                                                           ´                                                           N                               M                                                                                                                                                                                                                                                                                                           N                                                                                                                                                       Q                                                                                                                                                       ­                                                                                           ¯                                                                                   P                                                   ´                                                                               I                                                                       I                                                                                                                                               J                                                                                           J                                                                                                                               J                                                       ó                                               Â                                           ô                                                       õ                                                       á
                                                                                ]                                                                                                                                                   S                                                                                                   ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              «                                                                                       `                                                                                       °                           ª                                                                                                       ¬                                                                                                                                                                                                       ®                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               T                                                                                           Z                                                                                               `




                                                                                                                                                                                                                                                                                            n                           n                                                                       d                                       n                           n                               t                                                   s                                                       c                                                   e                                                                                               i                                                       j                               q                       t                                                                           j                                       q                           f                               o                                                                                                           k                                                               n                           d                                                               q                               r                                                                                                                   h                                                                                                   h                                               g                                                           d                                                   n                                           n                                                                   z                                                   c                                                                   i                                                   d                                                           q                                           e                                                                                       q                                       p                                                               l                                   m                                               n                           n                                                   z                                                           o                                                                       f                                   g                                                       c                                                                                   |                                                                       j                                               m                                                               h                                                   f                           c                                                   c                                                       d                                                           h                                                                       h                               c                                               f                                                                   l                                   t                                                   j                                       f                               g                                                                       g                                                                   c                                               j                           c                               q                       p                                                           y                                                       m                                                       p                                   n                           c                                               h                                           h                                                                               f                               g                                               c                                                                       k                                               j                                                   c                                                       e                                                                       q                                   f               t                                                           j                                                       d                                       }                                               j                   c                                   c                               h




                                                                                                                                                                                                                                t                                   f                               g                                                           c                                               j                               s                                                                   q                               h                                   c                                                                       t                                                           j                                                                                           Õ                                               Õ                                                                                           ã                                                                                                   u                               Ò                                                                           u                                                                                                                  u                                                                                   ä                                                               Õ                                                               Ú                                                                       â                                                                   â                                                   ç                                       d                                                                   è                               ç                                   î                                                   è                                                                   d                                               i                                                               i                                                               n                           q                               c                                           h                                               u                                                   ~                                                                       t                                           f                               s                                                                       q                       f                                   g                                                       h                                           f                       d                                                       p                                                                   e                                                               q                                       p                                                           }                                                                           d                                       p                                                       o                                                                                   t                                                       f                               g                                                       c                                           j                                                                               i                                                   j                   t                                                                   w                                                       q                       h                           q                           t                                               p                                                                                           q                               p                                                               f                                       g                                           q                                           h                                                                           h                                       m                                                   z                                               h                                           c                                                               k                                                           f                                   q                           t                                                           p                                                   y                                               s                                                                   g                                   c                                       j                   c




                                                                                                                                                                                                                                f               g                                                   c                                                                                           d                                       r                                                                               t                                           m                                           p                                                           f                                                                           t                                                           l                                                           d                                                                                                           i                                                   j                                                   q                                       t                                                                   j                                           q                               f                                   o                                                                                                           k                                                                       n                                           d                                                           q                                   r                                                                                                                                               q                                       h                                                                       e                                               q                   h                                       i                                                                       m                                                           f                                       c                                               e                                                                               d                                           p                                                   e                                                                                                   ä                                               Õ                                           Ú                                                   â                                                           â                                               ç                               d                                                       è                                           ç                                           î                                                                   è                                                                               e                                               t                                   c                                                           h                                                                                   p                                                   t                                               f                                                                   d                                           i                                                           i                                                       n                   o                                                           y                                                           d                                                                           e                                           c                                                   f                               c                                       j                                       r                                                                   q                           p                                                           d                                                       f                       q                               t                                               p                                                                               t                                                                   l                                                                                               f                                       g                                                       c                                                                                   d                                   r                                                                       t                                   m                                           p                                   f




                                                                                                                                                                                                                                c                               p                                               f                                       q                                   f                           n                       c                                       e                                                                               f                               t                                                                               i                                                           j                                       q                               t                                               j                                       q                                           f                           o                                                                                                   r                                                                                                               d                                                   o                                                                                                               z                                                           c                                                                                                                           r                                                                                                   d                                                   e                                                               c                                                                                   t                                                   p                                                   n                               o                                                                                               z                                                                   o                                                                                                       r                                                       t                                                           f                   q                       t                                               p                                                                                           d                                       l                                           f                               c                                               j                                                                       d                                                                                               i                                                                   j                                           t                                                       t                                                       l                                           t                                                                       l                                                                   k                                           n                           d                                                   q                           r                                                                                                                   q                               h                                                               l                                               q                                   n               c                                                   e                                                               t                                                           j                                                                       q                               p                                                                   d                                                                               k                                                           n                           d                                               q                           r                                                                                                               t                                                                   z                                           {                                                           c                                                           k                                       f                       q                                   t                                   p                                                           u                               ö                                                   ÷                               ÷




                                                                                                                                                                                                                                                                                    ÷                                       ù                                                                       ÷                                               ú                               û                                                       ü                                   ý                                                       þ                                                               ü                                       ÷                                                                               ÿ                                                                                                                                                                                          û                                                                                                                                                                                                     ú                                   þ                                                                                                                                                                                                                                                                                                                                                                                                                          ú                                           ÿ                                                                                                                          ÷                               ù                                                       þ                                                       ú                                       ÷
                                                                                                                                                                                                                            ø




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j                                                       c                                                   e                                                       q                                   f                                       t                                                               j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  h                                       f                           q               r                                                                                   d                                                   f                           c                                                       e                                                                                                                                          n                               d                                                   q                                   r                                                                                                                                                                                                                   r                                                                       t                                               m                                   p                                       f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            <                                                           8                                                                                                                                                                                                                        À                                                                                                                  


v   p           f       c       j       p           d       n           b           c           w                       c           p                   m                   c                       Ò                   c                   j                               w                                                       q                                   k                                                   c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            9                                   <                                                                                       À                                                                                                      


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
v   n   n           q       p       t       q           h                  c           i                   d               j           f       r                                   c           p               f                       t                                               l                                                                           b                                                               c                                           w                                                       c                                   p                                       m                                                               c




                                                        Â       J                           P                   O                                   ´               P                   ¯                                                                                                                                                           N                                                                                                                   Q                                                   á
                                                                                Z                                               ®                                                                                   `                                       °                           ª                                                                                               ¬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ~                                                                       t                                                           p                                                               c




                                                                                                        J                                                                                                                                                                                                                                                                           N                               ­                                               M                                       P                                           ­                                                                                       ­                                                                   O                                                               P                                                               L                                                       »                                                                                                                                                                                                                                                                                                                                                                                                       P                                                           ­                                                                           M                                               Q                                                                               á
                                                                                \                                                                                                                                                   [                                                                               ª                                                                                                                                                                                                                                                                                       ª                                                                                                                                                                                                                                                                                                                                                                                                                                                  ª                                                                       «                                                               ¬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ~                                                                                                   t                                                       p                                                           c
                                                                                                                                                                                                                                q                       u                                                                                                                                                                                                                                                                                                                                                                   |                                                                               g                                                                   c                                                                                                                                                          c                                                       z                                                   f                                       t                                                               j                                                                                   h                                               g                                                                   d                                                   n                                           n                                                                                   i                                                                       d                                                       o                                                                                       i                                                                       t                                           h                                   f                                                          i                                                   c                                                           f                                           q                               f                                   q                           t                                               p                                                                   i                                                   d                                               o                                           r                                                                                   c                                       p                                                           f                                   h                                                               e                                                           q                               j                                               c                                                           k                                                   f                               n                                   o                                                               f                           t                                                                               f                               g                                                       c                                                                       l                                       t                                           n                                   n                       t                                                                   s                                                           q                                       p                                                   }                                                               k                                       j                                   c                                                   e                                               q                               f               t                                                   j                                   h                                                               ±




                                                                                                                           j           c                   e                   q       f   t               j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      t                                                                       n                                       n                                           d                                                       f                                   c                                                   j                                       d                                                                   n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  h                                               f                   q                               r                                                                                   d                                               f                           c                                                       e                                                                                           f                                       t                                                               f                               d                                                   n                                               d                               r                                                                                       t                                                       m                                                       p                                                   f                                                           e                                           m                                                               c                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ó                                                                               t                                                           p                                                           f                           g                                                   n                           o                                                                       i                                               d                                                               o                                                               r                                                                                                           c                                           p                                                   f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        b                                                               c                                           h                                                           q                               e                                               c                                                               p                                                                           k                                                       c                                                                                           n                               t                                                               k                                                                       d                                                                   f                                   c                                                           e                                                                                   d                                                               f                                                               Õ                                       å                                                       Õ                                       Ú




ì           k               s           c       p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      c                                           j                                                                                                              h                                       g                                                                       q                                   j                                                       c                                                                           Û                                                                                               d                                                               j                                                   e                                                                           c                                                       p                                                       h                                               y                                                                       ~                                                                       t                                               j                               r                                                                                               d                                                               n                           y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ø                                                                   Õ                                                                                                                      ×                                                               y                           ×                                                               ×                                   ×                                                       u               ×                                                       ×                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ø                                                                           Õ                                       y                       ×                                                               æ                                   Ù                                                                       u                   ×                                                                   ×




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        v                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~                                                               t                               p                                       c

                                                                                                                                                                                                                                q               q                               u                                                                                                                                                                                                                                                                                                                                           |                                                                               g                                                                   c                                                               |                                                                       j                                               m                                                       h                                                       f                           c                                                                   c                                                                                   h                                                       g                                                               d                                                               n                                   n                                                                                       i                                                       d                                                       o                                                                                                   i                                                           t                                               h                                   f                                                                  i                                                               c                                               f                           q                                               f                   q                                       t                                           p                                                                       i                                               d                                               o                                                   r                                                                           c                                       p                                                           f                               h                                                                   f                                   g                                                               j                                           t                                                                   m                                                   }                                                           g                                                               f                               g                                                       q                           h                                                                   x                                                           n                               d                                           p                                                                                   f                                   t                                                               f                                       g                                               c                                                           l                                   t                                               n                                   n                               t                                           s                                                               q                           p                                                           }                                                                                       k                                       j                                   c                                           e                                               q                               f                                   t                                                                   j                                           h                                                           ±




                                                                                                                           j           c                   e                   q       f   t               j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      t                                                                       n                                       n                                           d                                                       f                                   c                                                   j                                       d                                                                   n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  h                                               f                   q                               r                                                                                   d                                               f                           c                                                       e                                                                                           f                                       t                                                               f                               d                                                   n                                               d                               r                                                                                       t                                                       m                                                       p                                                   f                                                           e                                           m                                                               c                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ó                                                                               t                                                           p                                                           f                           g                                                   n                           o                                                                       i                                               d                                                               o                                                               r                                                                                                           c                                           p                                                   f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ~                                                                                               t                                                           p                                                                                   c


                                                                                                    J                                                                                                                                                                                                                                                               ´                                               N                   ­                                                           µ                                                                                                                               P                                                           »                                                                                                                                                                                   M                                                                   á
                                                                                ]                                                                                                                                                   `                                                           ®                                                                                                                                                                                                                                                                       a                                                                                                                                                               ª                                                           ®                                                       °




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ï         
            Case 19-70701                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Filed 05/13/19                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Entered 05/13/19 14:19:46                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Document                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Page 4 of 7



                                                                                                                                                                                        q                                   f                           g                                                                                   j                                           c                                                       h                                   i                                                               c                                   k                                       f                                                       f                                           t                                                                               f                                       g                                           c                                                                                   l                                               t                                                           n                           n                           t                                                       s                                                                       q                                   p                                               }                                                                               k                                               j                                               c                                           e                                                   q                                       f                       t                                       j                               h                           y                                                   f                           g                                       c                                   |                                       j           m                                       h                   f                       c                               c                                           h                           g                               d                                       n                   n                               i                                   d                                       o                               d           n                   n               t                       s                                   c                                       e                                               k                       n               d                   q                   r                               h                       l                   t                       j                                   d                       j           j                       c                       d                   j                   d                   }                                       c                               h                                           f                   g                           j                       t                       m                           }                       g                               f           g                           q       h                           x                   n               d                   p                       y
                                                                                                        




                                                                                                        j               c                                               }                                                           d                                                       j                               e                                                       n                           c                                                   h                                               h                                                       t                                                   l                                                                   s                                                                                   g                                                               t                                                                               q                                       h                                                                       r                                                                                   d                                       q                                       p                                               f                               d                                               q                               p                                                               q               p                                                           }                                                                                       i                                                           d                                   o                                           r                                                               c                                           p                                               f                   h                                   m                       p                           e                                       c                           j                                       x                                           d                   j                               d                               }                                       j                       d                           i                                   g                                                                                       t                           l                       x                                   d                                   j                   f                                   Ù                               ±




                                                   j   c       e           q   f       t       j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      t                                                   n                               n                           d                                                       f                       c                                           j                                   d                                                       n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              h                               f                       q       r                                                                   d                       f                       c                               e                                                               j                           j               c                       d                   j                               d                           }                               c                                                                                                                                                                                                               b                                   c                   }                           m                               n           d                       j                                       x                                   d                               o                                       r                                       c                   p                               f                                                           r                               t                           m               p               f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            b                                                                                           c                                           h                                           q                                   e                                               c                                                   p                                                                       k                                               c                                                               n                                   t                                                   k                                       d                                                   f                                       c                                                   e                                                                               d                                       f                                                                       Õ                                                       å                                           Õ                                   Ú




ì   k   s   c   p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      c                                           j                                                                                          h                                               g                                                               q                               j                                           c                                                               Û                                                                               d                                       j                                           e                                               c                                               p                                                       h                                               y                                                       ~                                                                                   t                                                   j                       r                                                               d                                   n                               y                                                                                                                                                                                                                                                                                                                                                                                                               Ø                                       â                                           Õ                           y                   ×                       ×               ×                                   u   ×                       ×                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ø                                       Õ                               y           ×                                           æ                       Ù                           u                   ×                   ×




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            v                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~                               t                   p                           c
                                            J                                                                                       P                                                   O                                                                                                                   ´                                                       P                                               ¯                                                                                                                                                                                                                                                   N                                                                                                                               Q                                                                               M                               L                                                                                               ¼                                                                                                                                               N                   O                                                                                                                                           I                                                       I                                                                                                                                                               J                                                                                   J                                                                                                   J                                           ó                                           Â                                               ô                                                                                                                                                                                                                                                         M                           N           L                                   ­                                                               N               Q                                               K                                                                                                                                                                                                                                                                       N               O                                                           ³                                   P                                           ¸                      Ä                                   I                   ô                                                                                                                       N                                                           Q                                                                  º                           á
                            `                                                                       Z                                                                                                                                   ®                                                                                                                                                                                                                                                                       `                                                                       °                       ª                                                                                           ¬                                                                                                                                                                                                                                                                                                                                                                                               ²                                                                                                                                       ²                                                                                                                                                                                                                   T                                                                                                           Z                                                                                                           `                                                                                                                                                                                                                                                                                                                               ª                           °                   ®                                           ª                                                                                                                                                                                                                                                                                               S                                               Y                                   \                                       ¶                               ¶                                       °                                                           ª                                                           °                                                                                                                                                                               `                               °               ª                                           ¬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ~                                                                                       t                                                   p                                                           c




                                            J                                                                                                                               M                                                                                                       P                                               ´                                                                                                                                       P                                                       O                                                                                               ´                                           P                                                                   ¯                                                                                                                                                                                                                                                                           N                                                                                                                   Q                                                   á
                            a                                                                               S                                                                                                   ²                                                                                                                                                                                           Z                                                                                                                                                           ®                                                                                                                                                                                                                                                           `                                                                                   °                                       ª                                                                                           ¬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~                                           t                                   p                               c

                                        J                                                                                                       P                                                       O                                                                                                               ´                                                   P                                           ¯                                                                                                                                                                                                                                                   N                                                                                                                               Q                                                                               »                               L                                                           ´                                                                                                                                                               P                                                                                                                                                                                                                                           Q                                           M                                                                                           M                               P                                                                                                                                                                                                                                       P                                   Q                                                       á
                            ^                                                                               Z                                                                                                                                   ®                                                                                                                                                                                                                                                                           `                                                                   °                       ª                                                                                           ¬                                                                                                                                                                                                                                                                                                                                                               U                                                                                                                       ª                                                       °                                                   ^                                                                                                                                                       ª                                                                                                                                                                           Y                                                                       ª                                           Ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~                                                                                   t                                                       p                                                   c




                                    J                                                                                                                                                                           ´                                                       ´                                               P                                                   ­                                                               ¯                                                       P                                                       ´                                                           L                                                   »                                                                                                                                               ´                                                   L                                                                                                                           P                                                           ´                                                   M                                                                                           á
                            _                                                                               Z                                   ®                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ¶                                                                                                                                                                                                               «




                       J                   ­       Q       P       O               ´       P               ¯                                                                                                                                                                                                                                           N                                                                                                                               Q                                                           á
                            T                                           ®                                                                                                       `                                                                               °                                   ª                                                                                   ¬




                                            J                                                                                                               N                                                                                                                                                                  N                               ¯                                                                                                               M                                               N                           L                                           ­                                                                                                                                                                   ­                                                                                                                                                                                                                           Q                                               N                                       Q
                            \                                                                                                                                                                                                                              ®                                                                                                                                                               ª                                                                                                                                                                                                                                                       \                                                                                                                                                                   ª                                           °                                       «




                                                                                                        ã                                                       p                                                           n                           c                                                   h                                               h                                                                           h                                   i                                                               c                                   k                                           q                           l                                       q                                           k                                       d                                                       n                               n                       o                                                                                           h                                                   c                                                       f                                                   l                               t                                                           j                           f                           g                                                                                               q                       p                                                                               x                                                               d                                           j                                                       f                                                   Õ                                           Õ                                                   z                                                   c                                           n                   t                   s                                           y                           q               l                                               f                   g                                   c                                                                                          c                                       z                                   f               t                                   j                       ê               h                           c       h                               f           d                       f               c                                           s                                               c                               j               c                                   n               q       Ý                       m                   q       e                           d                           f               c                           e                               m                               p                       e                           c                               j                                                                                      g                               d                           i                       f                   c                       j                                                          d                   h                           t               l                           f               g                       c




                                                                                                        e                       d                                                       f                                   c                                                                                   t                                                               l                                                                       f                       g                                                               q                   h                                                                       x                                                                   n                                   d                                           p                                                               y                                                   f                                       g                                                               c                                                                                       w                                                   d                                       n                                   m                                               c                                                                               t                                                           l                                                           f                                           g                                               c                                                                                               i                                       j                       t                                       i                                           c                                               j                               f                       o                                       f           t                                               z                                       c                                                   e                                   q                   h                           f                   j                       q           z                                           m                                   f               c                                   e                                       t               p                                               d                   k                   k                                       t                                   m                               p                       f                           t                       l                                   d               n       n                   t                   s                                           c                   e                                               m                           p                       h                   c                                       k                           m                                   j                       c                           e                                               k                   n                   d               q           r                           h                                       s                       t                   m                       n           e




                                                                                                        z                       c                                                                                       Ø                                                               ×                                                       u




                                        J                                                                                                       M                                                                                           M                                                   P                                                                                                                                           P                                               ­                                                               M                                               L                                                   »                                                                                                                                                                                                                                                                                                                       N                                               O                                                                                               ³                                                                                           P                                                                                                                                                   L                                                                                                                                                                                                                                           N                                   M                                                                                                               P                               ­                                                       M                                                                                                   P                   ´                   N                   L                           ¯
                            ]                                                                               Z                                                                       ª                                                                                                                                                   ¬                                                                                                                                                                                                                                                                                                                                                                                                       \                                                                           ¶                                                               ¶                                                                   °                                                                                                                       ª                                                                                                       °                                                                                                       `                                                                                                                                               ¬                                                                                           ¬                                                                                                                                                                   ¬                                                                                                                                                                                                           




                                                                                                        x                                   c                                                       j                                                                       ì                                                                       l                                           l                                   q                           k                                                       q                               d                                   n                                                   í                                                                       t                                               j                                       r                                                                                                                                       Õ                                       â                                                                           â                                                                                                                                                                 Õ                               y                                                               f                       g                                                   c                                                                                                                                                                      c                                       z                                                                   f                       t                                           j                                       g                                               d                                               h                                               d                                                                                                           Ú                                                                              t                               j                                                                                                                                   Ù                                                          o                                   c                           d               j                           d                       i                       i                       n               q                           k                           d                               z                           n               c                                   k                   t                   r                                   r                                   q               f               r                                           c                       p                       f                           i                       c                                       j                       q               t                                       e                                   u




                                                J                                                                                                       ´                                                   L                                                                                              P                                                       O                                           M                                           P                                           ¯                                                                                                                                                                                   L                                                                       ­                                                           M                                                                                                                                                                                                                                                                                                           N                               Q                                                                                               L                                                           Q                                                                                           ³                                                                                           P                                                                                                                       ­                                                                   O                               L                                                                                                                       P
                                `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          [                                                                                                                                                                                                                                                                       ²                                                           °                                   «                                                                                               a                                                                                                                                                   ¶                                                                                                                                                   ª                                                                                                               °                                                                                                               V                                                                                                                                                                                               ¬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ×                       u                   ×                                       ×




                                                                                                                |                                   g                                                               c                                                                                                                                                                      c                                                       z                                               f                                   t                                           j                               ê                   h                                                                                       i                                               j                                       t                                               {                                   c                                                               k                                                       f                               c                                                   e                                                                           r                                                                           t                                                                   p                                                   f                   g                                                       n                           o                                                                                                   e                                                       q                                       h                       i                                               t                                       h                           d                                                   z                                   n                       c                                   q               p                           k                                       t                               r                                                       c                                           q                       h                                       Ø                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       u                   ç                   v                   p                                   k                           d                           n           k                       m                           n                           d                           f               q                   p                                   }                                               f       g                               q                   h                           d                   r                                   t                   m               p                   f                   y                       d




                                                                                                                e                       c                                                       e                                                   m                                                               k                                                   f                           q                                   t                                                       p                                                                       h                                       g                                                   t                                                                   m                                                   n                                   e                                                                               z                                                                   c                                                                                           f                       d                                                                                              c                                               p                                                                                   l                               t                                                   j                                                                   f                               g                                                       c                                                                                                       Õ                           ×                                           Þ                                                                                           |                                                           j                               m                   h                       f           c                           c                           ê                       h                                       l                           c                       c                                                   e                               c                                       h                   k                               j                   q                           z                           c               e                                       q               p                                       x                                   d                               j                   d                           }                           j               d                       i                       g                                                                           t                               l                                   x                       d                       j                   f                               Ú                                           d                               z                           t                                       w                               c                               u                       |                               g                       c                               |                       j               m                   h               f       c                       c                   ê               h




                                                                                                                l           c                                                   c                                                                           e                                                           c                                                   e                                                   m                                                           k                                                   f                   q                               t                                               p                                                                                               h                               g                                                               t                                               m                                                                   n                           e                                                                                               z                                               c                                                                           f                               d                                                                                              c                                                       p                                                                       t                                                           p                                                       n                           o                                                                                   t                                           p                                   k                                   c                                                               u       è




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ~                                                                               t                                                           p                                               c




                                            J                                                                                                                       L                                                                                                                                                                          P                                                       ³                                                               M                                   L                                                   ´                                                                                                                                                                                                                                           N                                                                                                                                       Q                                                               á
                            a                                                                               `                                                                                                                                                       a                                                                                                                                                                                                                                                                                                                                                               `                                                                                       °                                   ª                                                                                   ¬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
         Case 19-70701                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Doc 4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Filed 05/13/19                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Entered 05/13/19 14:19:46                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Document                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Page 5 of 7


                                                                                     J                                                                                                                                                                                                                                                   N                               Q                               M                               ´                                       N                               ³                                                                                                               M                                       N                                   L                                                           ­                                                                                       L                                                                       ­                                                                                                                                                                                                                                                                                                               L                                                                                   ¼                                                                                                       P                                                               ¯                                                                                                                                                                                                                                                            P                                                                       ­                                                                                       P                                                           ´                                                                                                                                                                                                                                                                                                                   ­                                                                           Q                                                   P                                                           O                                                                                                                               ´                                                           P                                       ¯                                                                                                                                                                                                                                                                                                       N                                                                                                                                           Q
                                                             ^                                                                                                                                                                                                           a                                                                                                                                                                                                                                                                                                   ®                                                                                                                                                                                                                                                                                                                                                                                                                                                                               \                                                                                           °                                                   °                                                                                                                                                                                                                                                                                                                                                                                                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                    ª                                                                       °                                                                               T                                                                                                                                                                                                                                                                                                                                                       ®                                                                                                                                                                                                                                                                                       `                                                                                                   °                           ª                                                                                   ¬




                                                                                                                                                                                                                                                                                                                            g                                                           t                                           t                                       h                                               c                                                                       t                                                   p                                                           n                           o                                                                                       t                                                           p                                                                           c                                                                                                       t                                                   l                                                                                                       f                                               g                                                                               c                                                                                                   l                                                   t                                                                           n                                               n                                            t                                                                               s                                                                                                       q                                                   p                                                               }                                                                                           ±




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             n                       n                                   t                                                           s                                                                                                       c                                                                       e                                                                                                   }                                                                                       c                                                               p                                                                           c                                                                   j                                                           d                                                           n                                                                                    m                                                                               p                                                                               h                                                       c                                                                   k                                                           m                                                                   j                                               c                                                               e                                                                                                       k                                                               n                                   d                                                       q                                       r                                                                                                       h                                                               h                                                                   g                                                           d                                                           n                               n                                                                       p                                           t                                                               f                                                               j                                       c                                               k                                                       c                                               q                               w                                                           c                                                                                               d                                                           p                                                               o                                                                                   e                                                                   q                               h                                                       f                                       j                                       q                                       z                                                                   m                                                       f                           q                                   t                                                               p                                                                                   i                                                               m                                                       j                                       h                               m                                                   d                                       p                                                   f                                   f                       t                                                           f                               g                                           q                               h                                               x                                                           n                               d                                                   p                                                               u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             n                       n                                   t                                                           s                                                                                                       c                                                                       e                                                                                                   }                                                                                       c                                                               p                                                                           c                                                                   j                                                           d                                                           n                                                                                    m                                                                               p                                                                               h                                                       c                                                                   k                                                           m                                                                   j                                               c                                                               e                                                                                                       k                                                               n                                   d                                                       q                                       r                                                                                                       h                                                               h                                                                   g                                                           d                                                           n                               n                                                                       z                                           c                                                                               i                                                               d                                           q                               e                                                                                               q                               p                                                                                                       l                                       m                                                                   n                       n                                                                       i                                                       m                                                                   j                                       h                                                           m                                                           d                                                                       p                                                           f                                                   f                                       t                                                                                                   f                       g                                                                   q                       h                                                                           x                                                   n                           d                                           p                                                           u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 |                                                                       g                                                           c                                                                                                                                                                                              c                                                                       z                                                   f                                                   t                                                                                   j                                                                                                   h                                                   g                                                                       d                                                                       n                                       n                                                                                                    i                                                                   d                                                                       o                                                                                                               f                                   g                                                                           c                                                                                                       h                                           m                                                                       r                                                                                                                                       t                                                                           l                                                                   Ø                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   f                       t                                                                                                           m                                                               p                                                                   h                                                   c                                                                   k                                               m                                                       j                                                   c                                               e                                                                                       k                                                   j                                       c                                               e                                               q                           f                           t                                               j                               h                                               i                                       m                                           j                                   h                                   m                                           d                                           p                                           f                                                           f                                       t                                                                               f                               g                                                   q               h                                                               x                                   n               d                               p                           y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 s                                                                                           g                                                   q                                   k                                                           g                                                                                                                       h                                                   g                                                                   d                                                                               n                                           n                                                                                           z                                                                       c                                                                                                                       e                                                                                       q                                                    h                                                       f                                   j                                                   q                                           z                                                                   m                                                                       f                                       c                                                               e                                                                                                           l                                                   q                                   j                                               h                                                       f                                                                                   f                       t                                                                                                           i                                                                   d                                                       o                                                                                                           d                                                           n                       n                                                           k                                                               n                               d                                           q                                   r                                                                                           h                                                                                           n                           q                                                   h                                               f                               c                                                   e                                                                                                   q                                       p                                                                                                   x                                                                                   d                                                       j                                                   d                                               }                                                   j                                                   d                                               i                                                                   g                                                                                                                                                                                                              t                                                   l                                                       x                                                   d                           j                               f                                                   Ö                                                                               d                                       z                                               t                                               w                                                   c                                                       y                                                           q                               l                                                                   d                                       p                                       o                               y                                   q               p




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 l                                           m                                                           n                           n                               y                                                                   d                                                                   p                                                                   e                                                                                                   f                                                   g                                                                               c                                                                       p                                                                                                           f                                           t                                                                                                                   i                                                                                            d                                                           o                                                                                                               d                                                                   n                                   n                                                                               t                                                                   f                                               g                                                       c                                                               j                                                                               d                                                               n                                   n                                       t                                                   s                                                                                       c                                                                   e                                                                                           }                                                                   c                                                           p                                           c                                                   j                                           d                                                       n                                                   m                                                                   p                                                       h                                           c                                                       k                                                               m                                                                   j                           c                                                               e                                                                                           k                                                           n                               d                                                                       q                           r                                                                                                               h                                                                                                                                      ú                                       ÿ                                                                                               ú                                                   û                                                                                      û                                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 |                                                                       g                                                           c                                                                                           l                                           m                                                                       p                                                                       e                                                               h                                                                                                                   j                                                   c                                                               r                                                                                                                           d                                                           q                                                   p                                                                                            q                           p                                                                               }                                                                                                           d                                                                   l                                                       f                               c                                                                       j                                                                       e                                                                           q                                   h                                                       z                                                               m                                                                       j                               h                                                       c                                               r                                                                                                       c                                                           p                                                               f                               h                                                                       g                                                               d                                                   w                                               c                                                                                           z                                                           c                                                   c                                                       p                                                                                                       r                                                                                                   d                                           e                                                                       c                                                                                           f                                       t                                                                                               d                                                                       n                               n                                                   t                                                                       f                       g                                                                   c                                                               j                                                   k                                                       j                               c                                       e                                               q                           f                               t                               j                                   h                                                       i                                           j                           t                                                   w                               q                           e                                                               c                                           e                                                                                       l                                   t                                               j                                               g                                                       c                       j                   c                               q               p




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 h                                               g                                                           d                                               n                                           n                                                                       z                                                                       c                                                                                           e                                                                                           q                                           h                                                           f                                               j                                           q                                   z                                                                                           m                                                               f                                                       c                                                                    e                                                                                                                       l                                                   q                                   j                                               h                                                       f                                                                                   f                                       t                                                                                               i                                                                       d                                                               o                                                                                                           d                                               n                                       n                                                                   k                                                       n                                       d                                                       q                                       r                                                                                                       h                                                           n                                   q                               h                                                   f                                   c                                           e                                                                                               q                           p                                                                                                           x                                                                       d                                                       j                                           d                                               }                                                               j                                           d                                                       i                                                                       g                                                                                                                                                                                                                          t                                                                   l                                                                                       x                                               d                                                       j                               f                                                                   Ö                                                                               d                                   z                                                   t                               w                                               c                                       y                                           q                           l                                                               d                   p                                                       o                                                           y                                                               q                           p                                                                                       l                               m                               n                                       n                       y                               d                       p                               e




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 f                                       g                                                           c                                           p                                                                                                   f                                       t                                                                                                                   i                                                   d                                                                                   o                                                                                                                   d                                                               n                                   n                                                                                               t                                                               f                                                       g                                                                            c                                                                   j                                                                                   d                                                                   n                                       n                                       t                                                                           s                                                                                               c                                                       e                                                                                                               }                                                           c                                                               p                                                               c                                                           j                               d                                                   n                                                                               m                                                               p                                                               h                                                       c                                   k                                                   m                                                               j                                           c                                   e                                                                                               k                                               n                                       d                                                           q                                       r                                                                                                   h                                                                                                                                              ú                                                   ÿ                                                                                                   ú                                           û                                                                                                              û                                                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ~                                                                                                   t                                               p                                                                           c



                             õ           J                                                                           P                   O                                                   M               L                       ´                                                                                                                                                               L                                               ­                                                       M                                   ´                                                                                               O                                                   M                                   Q                                                                                                                                               ­                                                                       ¯                                                                                                                                                                                                                           ­                                                                                       P                                                                                                                                                                                                                                       N                                               ´                                                               P                                                                            ¯                                                                                                                                                                                                                                   P                                                                                                                                   Q                                                       P                                                                   Q                                                       á
                                                             ^                       Ü                                                                   ®                                                                                                   «                                                           `                                                                                                                                                                                                                                                                   ª                                                                                                                                                                                                                           ª                                                                                                                                                                                                                                                                   T                                                                                                                                                                                                                                                                   Ü                                                                       ¶                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ª




                                                                                         J                                                                                                                                                                                                                                                                                                   P                                   O                                                                                                   M                               L                                               ´                                                                                                                                                                                                                           L                                                                   ­                                                                                   M                                           ´                                                                                                                                       O                                                                           M                                                   Q                                                                                                                                                                       ­                                                                                       ¯                                                                                                                                                                                                                                                ­                                                                                   P                                                                                                                                                                                                                               N                                   ´                                                           P                                                       ¯                                                                                                                                                                                                           P                                                                                                                       Q                                                       P                                       Q                                                                                                                                                                                       ­                                                                           ¯                                                       P                                                   ´                                                                                                                                                                                                                                                                           N                           O                                                                                                                                                                       M                                                                                                                   P                                                                                                                                                                           P                                                       ³                                                                               M                                       L                                                                               ´                                                                   N                                   Q                                                                           M                                                                                                                   P                                                                                                                                               P                                           Q                                       Q                                   P                                       P                                                       
                                                             \                                                                                                                                                                                                           ^                                                       Ü                                                                                                                               ®                                                                                                                                                                                                       «                                                                                       `                                                                                                                                                                                                                                                                                                                                                   ª                                                                                                                                                                                                                                                                                                   ª                                                                                                                                                                                                                                                                                                            T                                                                                                                                                                                                                                                               Ü                                                                       ¶                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ª                                                                                                                                                                                                                                               T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ²                                                                                                                                                       ²                                                                                                                                                       ²                                                                                                                                                   a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ²                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                 N                       ­                                                       M                                   P                                               ­                                                                                                       ­                                                                           O                                               P                                                                                   L                                                                           »                                                                                                                                                                                                                                                                                                                                                                                                                                                               P                                                                           ­                                                                               M                                                               Q                                                                            á                                                                                                                                                                                                                                                                                                                                                                                                                                       ~                                                                                           t                                                                           p                                                                   c
                                                                                                                                                                                                                                                                         [                                                                                       ª                                                                                                                                                                                                                                                                       ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ª                                                                                       «                                                                                   ¬




                                                                                                                                                                                                                                                                                                                                     n                               n                                                   c                                   ß                                                       c                                           k                                           m                                                           f                                   t                                                           j                               o                                                                                               k                                                               t                                                                       p                                                                       f                                   j                                                           d                                                                   k                                                                           f                                   h                                                                                                   d                                                                       p                                                                               e                                                                                                                                m                                                                           p                                                                               c                                                       ß                                                                       i                                                                           q                                       j                                       c                                                           e                                                                                                               n                                       c                                                           d                                                           h                                       c                                                           h                                                                                   m                                                                   p                                                                   e                                                       c                                                       j                                                       s                                                                                                   g                                               q                                   k                                                       g                                                                                           f                                       g                                                                   c                                                                                                                                                                                      c                                           z                                                                       f                               t                                                                   j                                                                               q                                   h                                                                                                   f                           g                                                           c                                                                                                                                                          c                                                           h                                   h                                               c                                           c                                                                       n                       q                           h                               f                   c                                       e                                                               t                                                   p                                                                       Ò                                                   k                                                   g                                                   c                                                       e                                           m                                                   n                                   c                                                                   Û                                                           d                               j                   c




                                                                                                                                                                                                                                                                                 ú                       ÷                                                                                  ÷                                                                                                     ÷                                   ù                                                       y                                                   c                                                   ß                                                           k                                               c                                                               i                                                           f                                                                           f                                           g                                                       c                                                                                                                   l                                                       t                                                                                   n                               n                                   t                                                                                           s                                                                                                           q                                                p                                                                               }                                                                                                       s                                                                                                           g                                                                           q                               k                                                                       g                                                                                           d                                                                       j                                           c                                                                                       d                                                                   h                                   h                                                               m                                               r                                                                                                           c                                                       e                                                                               ±




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                                                                                                       j                                               t                                                                                   i                                                                   c                                                               j                                                           f                                   o                                                                                    y                                                                           q                                               l                                                                                   d                                                               p                                                                       o                                                                       y                                                                                                   Ò                                               m                                                                       z                                                       {                                                   c                                                           k                                                               f                                                           f                                   t                                                                                                                                                                              t                                                               p                                                                   f                               j                               d                                                   k                                                   f                                                                                                                                                               Ó                                                                                                   t                                                                   p                                                               f                                       g                                                           n                                       o                                                                                                                                                                                       Ô                                                                                                       t                                                                       l                                                                           x                                                   d                                                                   o                                                           r                                                                                           c                                                   p                                                       f                           h                                                                                                                                                                                                                                                               x                                               d                                               o                                               r                                                               c                                   p                                                               f                               h                                                                       f                               t                                                                               z                                   c




 ì       f   g           c           j           x           d           j                   f               o                                   f           t                                                                          t                               p                                   f                                   j                                   d                                   k                                   f                                                           t                                                       j                                                                                                                              c                                                       d                                               h                                               c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      t                                                                           j                                                                                                                                                              c                                                               d                                                               h                                                   c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x                                                                       d                                                   o                                                                       r                                                                                               c                                                   p                                                           f                                                                                                                                                                                                                                                           b                                                                                                   c                                                   r                                                                                   d                                                           q                               p                                                                   q                           p                                                           }                                                                                                                                                                                                                                                                                                                                                                                                                                              q                   h                                           z                               m                                                   j                                               h                                   c                                                       e                                                                           z                                                   o                                                       ±




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         c                                       z                                                               f                           t                                                       j




Kia Finance
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 â                                                                                       ×                                                                                               Õ                                                                   Ù                                                                                                                                                                                                                   q                                               d                                                                                                            ì                                                                                                                   i                                                                       f                                       q                                   r                                                                                                                       d                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ø                                                       Ú                                                       î                                                                   â                                                                                   u                           æ                                           ×                                                                                                                                                                                                                                                       Õ                                                   Ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  |                                                                   j                                           m                                                       h                                           f                       c                                                   c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ~                                                                                           t                                                                   p                                                                       c




                                                                                     J                                                                                                                                                                                                                                                   ­                                                       P                                                                                                                                                   N                               ´                                       P                                               ¯                                                                                                                                                                           P                                                                                                                                           Q                                               P                                                               Q                                                                                                                                                                                                                   ­                                                                               ¯                                                                                   P                                                                       ´                                                                                                                                                                                                                                                                                                                                                                    N                               O                                                                                                                                                                                           M                                                                                                               P                                                                                                                                                                                                       P                                                               ³                                                           M                                               L                                                   ´                                                                                               N                                   Q                                                                                       M                                                                                               P                                                                                                                                                                       P                                           Q                                                       Q                                       L                                                       ´                                                                       á
                                                             ]                                                                                                                                                                                                           T                                                                                                                                                               Ü                                                   ¶                                                                                                                                                                                                                                                                                                                                                                                                                      ª                                                                                                                                                                                                                                                                                               T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ²                                                                                                                                                                                           ²                                                                                                                                                                           ²                                                                                                                                                               a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ²                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ~                                                                                   t                                                           p                                                   c


                                                                                         J                                                                                                                                                                                                                                                                                                   P                                   O                                                                                                   M                               L                                               ´                                                                                                                                                                                                                           L                                                                   ­                                                                                   M                                           ´                                                                                                                                       O                                                                           M                                                   Q                                                                                                                                                                       ­                                                                                       ¯                                                                                                                                                                                                                                                ­                                                                                   P                                                                                                                                                                                                                               N                                   ´                                                           P                                                       ¯                                                                                                                                                                                                           P                                                                                                                       Q                                                       P                                       Q                                                                                                                                                                                                                                                                      ´                                           ´                                           P                                                                                                                           ´                                                                                                       µ                                                               P                                                   Q                                                                                                                                                                                                                                                  ´                                                                                                                       Q                                                   M                                           P                                                                   P                                                               á
                                                             `                                                                                                                                                                                                           ^                                                       Ü                                                                                                                               ®                                                                                                                                                                                                       «                                                                                       `                                                                                                                                                                                                                                                                                                                                                   ª                                                                                                                                                                                                                                                                                                   ª                                                                                                                                                                                                                                                                                                            T                                                                                                                                                                                                                                                               Ü                                                                       ¶                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ª                                                                                                                                                                                                                                                                                                                                   \                                                                                                                                                                                                                                           ª                                                                                                       ª                                                                                                                                                                                                                                                                                                                                               Y                                                                                                                                               ®




                                                                                                                                                                                                                                                                     |                                               g                                                           c                                                                   l                                   t                                                   n                           n                           t                                                       s                                                                           q                                       p                                                   }                                                                                                               d                                                           j                                                   j                                           c                                                       d                                                                               j                                                       d                                                                       }                                                               c                                                                           h                                                                                                           l                                                    t                                                                           j                                                                                                           d                                                                   h                                               h                                                       m                                                                       r                                                                                                           c                                                       e                                                                                                                       c                                                       ß                                                                           c                                               k                                                               m                                               f                                   t                                                                       j                                               o                                                                                                   k                                                   t                                           p                                                                   f                                       j                                       d                                           k                                                       f                               h                                                                                       d                                                           p                                                           e                                                                                                           m                                                       p                                                               c                                                   ß                                                               i                                                                   q                                           j                                                       c                                               e                                                                                           n                                           c                                               d                                                   h                                                       c                                           h                                                                           s                                                                   q                           n                       n                                                           z                               c                                                                   i                                           d                                           q                           e                                                                   z                                               o                                                                                               f                                   g                                           c                                                                                       |                                                   j                           m                               h                           f               c                           c




                                                                                                                                                                                                                                                                     f                   g                                                   j                                   t                                           m                                           }                                                       g                                                                       f                                   g                                                   q                                   h                                                                       x                                                                           n                               d                                                                   p                                                                                   ±




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j                                           j                               c                                                       d                                                   j                                   d                                               }                                               c                                                                                                                                                                                                                                                                                  h                                   f                           q                           r                                                               d                                                   f                           c                                                       e                                                                           Ó                                                                                           t                                               p                                       f       g                                   n               o




     ì           f   g           c           j       x           d                                   j               f       o                                       f           t                                                                          t                                   p                                                       f                                   j                       d                                   k                                               f                                                   t                                                   j                                                                                                                                      c                                                       d                                                       h                                                   c                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x                                                                   j                                                           t                                                                       i                                                                                       c                                                                    j                                                   f                                       o                                                                               y                                                                   q                                       l                                                                               d                                                                       p                                                           o                                                                       y                                                                                       Ò                                                       m                                                                           z                                   {                                                           c                                           k                                                       f                                                                           f                                   t                                                                                                                                                                          t                                               p                                                               f                                   j                               d                                                       k                                                   f                                                           t                                                                   j                                                                                                                                                              c                                                       d                                                   h                                           c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r                                                                                       t                                                   m                                                       p                                               f                                                                                                                                                                                                                                                                                                                                                                                                                                       x                                                           d                                                   o                                                           r                                                                                   c                                       p                                               f




                                                                                                                                                                 q           d                                       í                           q               p                                   d                                               p                                               k                                           c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                â                                                                   ×                                                                                   Õ                                                   Ù                                                                                                                                                                                                   q                               d                                                                                       ì                                                                                           i                                                               f                                       q                                       r                                                                   d                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ø                                                                                       æ                                       ×                                                       ×                                                                   u               ×                                               ×                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ø                                                                   Õ                                                   Ù                                                       u                       ×                                               ×




                                         J                                       ´                           L                                                   P                       ´                       M                                                                   L                           »                                                                           M                                                                   P                                                                                                                                               Q                                               M                                                                                               M                               P                                                                               á
                             !                                                                                                      ¶                                                                                           «                                                                                                                                                                                   ²                                                                                                                           ^                                                                                                                                                   ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ã                                                                                           i                                                   t                                                               p                                                                                                                                           k                                                                   t                                                                   p                                                                                       l                                                       q                                       j                                           r                                                                                                                               d                                                           f                                               q                                            t                                                                               p                                                                               y                                                                                                           d                                                               n                                           n                                                                                                                   i                                                           j                                               t                                                                   i                                                                           c                                                           j                                       f                       o                                                                                                                                   t                                                                       l                                                                                                               f                               g                                                                   c                                                                                                   c                                                   h                                                   f                   d                                                           f                               c                                                                                                                   h                                                       g                                                       d                                                               n                           n                                                                                           w                                                                       c                                                   h                                                       f                                                                                                       q                                                   p                                                                                                       f                                           g                                                   c                                                                                                                                                                                                              c                                               z                                               f                           t                                               j                                       u                                                   ~                                                           t                                       f                                   s                                                                       q       f                               g                                               h                                               f                               d                                                       p                                               e                                               q                                   p                                   }                                                                                   f               g                                   q           h




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i                                                           j                                           t                                                   w                                                                   q                                       h                                                   q                                           t                                                                   p                                                                           y                                                                                   f                                               g                                                                   c                                                                                                               |                                                                                           j                                                           m                                                                                h                                                       f                                               c                                                                   c                                                                                           j                                                   c                                                                   f                                       d                                                   q                                       p                                                                           h                                                                                   f                                       g                                                                   c                                                                                       j                                       q                           }                                                                       g                                                           f                                                                       f                                   t                                                                                   d                                                   h                                                   h                                           c                                           j                                           f                                                                   d                                                                                       k                                                           n                                   d                                                   q                                       r                                                                                                                       f                                       t                                                                                               d                                                                   p                                                           o                                                                                                       d                                               e                                                               e                                                   q                                                   f                           q                       t                                                               p                                                       d                                           n                                                   i                                               j                                   t                                       i                                           c                           j                                   f                   o                                                                               t                               l                                                           f                                   g                                                   c                                                                               c                                                   h                                   f                                   d                           f                                       c                                       f               g                                       d                   f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 f                                       g                                                           c                                                                                                                                                                              c                                                           z                                                                       f                               t                                                                                           j                                                                                           d                                                                   k                                                       Ý                                                                                       m                                                                       q                                                   j                                                        c                                                                   h                                                                                           i                                                                       t                                                                   h                                                               f                                                                                      i                                                           c                                                                   f                                       q                               f                                       q                               t                                                                       p                                                                                               i                                                       m                                                                   j                                       h                                                       m                                                           d                                                           p                                                   f                                                           f                               t                                                                                                       Õ                                                           Õ                                                                           ã                                                                                                       u                                       Ò                                                                   u                                                                                                                  u                                                       ä                                                                   Õ                                       Ú                                                                               ×                                                           Ö                                                                                       u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             n                       n                                                                       i                                                               j                                                   t                                                                       i                                                       c                                                                               j                                                   f                                               o                                                                                                           t                                                                       l                                                                                           f                                               g                                                                                            c                                                                                               c                                                               h                                                           f                                       d                                                               f                                           c                                                                                                       h                                       g                                                                       d                                                           n                                       n                                                                   w                                                                           c                                           h                                                       f                                                   q                                                   p                                                                                           f                                   g                                                               c                                                                                                                                                                  c                                                       z                                               f                                   t                                                           j                                                                   m                                                               i                                                                   t                                                                   p                                                                                           e                                                       q                                           h                                               k                                                       g                                                                   d                                                       j                                                   }                                                           c                                                           u




                                                         x                   m                           j               h                   m                           d                       p                       f                           f                       t                                                                               Õ                                               Õ                                                       ã                                                                                   u                               Ò                                                           u                                                                                                      u                                                               ä                                                               Õ                                                   Ú                                                                       â                                                                                                                                      ç                                                           z                                                                               è                                                       y                                                                       f                                       g                                                                                   c                                                                                                               c                                                                        l                                               l                                                   c                                                                   k                                                               f                                                                           t                                                                               l                                                                               l                                       d                                                               q                                   n                                       m                                                                   j                                           c                                                                                       f                                       t                                                                                   k                                                                   g                                                               c                                                           k                                                                                                                              t                                                                   p                                                               c                                                                           t                                                           l                                                                           f                                       g                                                                       c                                                                                   d                                                       z                                                       t                                                               w                                                               c                                                                                                   z                                                           t                                                                       ß                                                           c                                           h                                                                                       s                                                                                               q                           n                               n                                                                   z                                               c                                                                       f                       t                                                                       w                                   c                                   h                                       f                                                   d                               n                               n                               i                                                       j                                               t                                                   i                                                       c                                               j                                   f                           o                                                                           t                                       l                           f                   g                               c




                                                         c           h                           f               d               f                   c                               q               p                                       f           g                                   c                                                                                                                                              c                                       z                                                       f                       t                                                   j                                                               m                                                           i                                                       t                                                                       p                                                                                               k                                                           t                                                                       p                                                                       l                                                           q                                           j                                               r                                                                                                                   d                                                                               f                                   q                                       t                                                                                        p                                                                                           u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
            Case 19-70701                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 4                                                                                                                                                                                                                                                                                                                                                                                                                                                       Filed 05/13/19                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Entered 05/13/19 14:19:46                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Document                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Page 6 of 7


                    Ä       J                       N       P           ­                                                           L               N                       ¯                                                                           ­                                               O                                               P                                                           á
                                                                                                   \               Ã                                                                                           ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~                                                               t                                                       p                                           c




                I   ô       J                               N       Q       O               P                                           ­                               P                       L                                                                                           Q                                               á
                                            [                                                               °   °           ª                                                                                                   ®




                                                        J                                                                                                       x                                       c                           j                                                               í                                                           c                                           e                                                       c                                   j                               d                                       n                                                           b                                                           m                                           n                           c                                                                           t                                           l                                                                                                      d                           p                                                                      j                               m                           i                                           f               k                           o                                                               x                           j                           t                           k                               c                               e                                   m                           j                               c                                           Ú                               ×                                   Õ                                   ×                                       ç                       z                               è                               y                                           f                   g                                   c                                           |                                               j                           m                               h                           f                       c                               c                                                   h                           g                                       d                                       n                   n                                   r                                                                   d                                                              c                                               p                               t                                                       i                                   d               o                               r                                   c                   p                           f                                   q                   p                                   d                                           e               c                               p                       t                           r                           q                       p                   d           f               q   t                           p
                                            \




                                                                                                                                                        t                                   l                                           n                       c                                           h                                       h                                                                           f                           g                                       d                                               p                                                                       Ø                                               Õ                                   Ù                                                       u                       ×                                           ×                                                                       d                           p                                       e                                                       q           h                                                   d                                       m                           f                   g                                           t                           j                               q           ñ                       c                               e                                                   f                   t                                               d                           k                                           k                           m                               r                                           m                                   n                           d                                       f           c                                                       l                   m                                           p                                       e                       h                                       l                       t                                           j                                           k                               j               c                                       e                               q                   f                       t                                   j                               h                                           q                   p                                                           t                                       j                       e                           c                       j                                               p                       t                                   f                           f               t                                   r                                       d                                                      c                                   d                   p                           o                               i                               d                       o                           r                               c                       p                   f           h                   t                           l




                                                                                                                                                        n                       c                           h                               h                                                       f                                   g                                               d                                                           p                                                       Ø                                                               Õ                                   Ù                                               u           ×                                           ×                                                               u




                                                    J                                                                                                                                                       n       n                                                           h                                       c                                           k                                           m                                                       j                           c                                           e                                                                       k                               j                               c                                                   e                                       q                               f                       t                                           j                               h                                               h                               g                           d                               n                   n                                       j                           c                           f                   d                                   q           p                                                       f                       g                       c                                           n                   q                   c                               p                                   h                                               h                           c                   k                           m                               j                       q                       p                                   }                                                   f                       g                                           c                               q                       j                                   k                   n                       d                               q                       r                                                       h                                           m                                   p                                   f           q                           n                                       f                       g                                   c                                                       c                                   d                               j                       n                       q       c                               j                                       t                               l                       f                           g                       c                                   i                       d                       o                           r                                           c                   p                           f                           t                   l                               f               g                               c
                                            ]




                                                                                                                                                        m                                   p                       e                                                       c                                               j                               n                                   o                                                       q                   p                                           }                                                                       e                                           c                                   z                                                       f                                           d                                           h                                                           e                                           c                               f                   c                               j                       r                                                       q               p                                   c                               e                                                       m                                       p                               e                           c                               j                                   p                                   t                           p                                                              z                                       d                   p                                                              j                           m                                       i                                           f       k                               o                                                           n                           d                                   s                                                   t                               j                                                   e                               q                   h                           k                           g                                       d                               j                           }                                   c                                                   m                                   p                                       e                                   c                                   j                                               Õ                           Õ                                           ã                                               u                   Ò                       u                                              u                   ä                           Õ                               Ú                           â                               æ                       u




                                                        J                                                                                                           Ò                           c                   k                                               m                                                       j                               c                                           e                                                                                       k                               j                                   c                                       e                                   q                           f                           t                                           j                                   h                                                               d                                       p                                           e                                                   n                   c                               h                           h                           t                                       j               h                                                   f               t                                                           z                               c                                   i                               d                                   q                   e                                               e                               q                           j                       c                   k                           f                   n               o                                                           z                                           o                                           f                               g                               c                                                                                                  c                       z                                       f                       t                               j                                       r                                                       d                               o                                                           k                               t                                           p                               f               q                               p                               m                                       c                                           f                   t                                                   h                       c                   p                                   e                                       f           t                                   f               g                           c                                                                              c                       z                       f           t                       j                               k                       m                       h           f               t                           r                           d           j               o
                                            `




                                                                                                                                                        p                                   t                       f                                       q                           k                                           c                                       h                                           y                                                   i                                           d                                               o                                           r                                                               c                                           p                                           f                                                       k                                       t                                               m                                       i                                   t                           p                                   h                           y                                       d                           p                                       e                                                   q                       p                           w                               t                                   q           k                                       c                           h                                       p                               t                                           f                   s                                   q                   f               g                                       h                                   f                   d                       p                                           e                                       q               p                                           }                                           f           g                                   c                                                           d                       m                                       f               t                                       r                                                   d                                       f               q                           k                                       h                                       f                       d                           o                                               u




                I   I       J               K           L           ­               Q           M                       ­                   ¯                                                       ´                           ¯                                                                                                                                               ´                                                               L                                                                                   N                           Q                                   N                           L                                   ­                                               Q                                           ±
                                                                                                            ª                                                           ª                                                                                                                                                                                                                                                                                                                  Ã




                                                                                                                                                        ã                                                   p                                       e                                           c                                               j                                                           í                                                           c                                       e                                                   c                                       j                       d                                       n                                                   b                                                                   m                                           n                   c                                                                   t                                   l                                                                                  d                               p                                                                          j                       m                                   i                                   f                           k                       o                                           x                               j                           t                                       k                       c                           e                                           m                                   j               c                                           Ú                       ×                                                           Õ                                   Ù                   ç                               k                               è                       y                                           p                           t                           p                               h                                       f                   d                           p                                   e                                   d                                   j                   e                                                           i                                   j                           t                           w                                                   q           h                               q                           t                           p                               h                                   r                                                       m                       h                               f                       z                       c                                   h                   c                               f                           l                   t                       j           f                   g                           z                       c                               n           t                           s                                   u




                                                                                                                                                                                                                            p                                                       t                                                   p                                                   h                                               f                   d                                   p                                                       e                                           d                                   j                           e                                                                       i                                                       j                               t                                           w                                           q                   h                               q                       t                           p                                                       q                       h                                               d                                                           i                               j                           t                               w                           q                   h                   q                   t                                       p                                                   p                                   t                                       f                               t                               f                   g                               c                                   j                           s                                               q                       h                           c                                                           q                       p                       k                           n                   m                                       e                                       c                               e                                                       q                   p                                                   f                           g                                   c                                                                                                          t                                   k                               d                               n                                   x                                   n                       d                           p                                               í                           t                               j               r                                                       t                               j                                   e                   c                       w                       q           d                   f           q                   p                           }                                   l           j                       t                   r                                       q           f               u




                                                                                                                                                                                                                                                                                                                  §                                                                                                                                                             ¨                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¨                                                                                                                                                                                                                                                                                                                                                                                                                                                            §                                           §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         §                                                                                  $                                                                                                                                                                                                         %                                              
                                                                                                                                                                        #




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ¡                                           ¤                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         §                                                                                                             ¨                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ¨                                          ¡




|   g   c              c       z   f   t       j               s               q       n               n       i               d               o                                       f                       g                                       c                                                                       |                                                                   j                                   m                                               h                           f                       c                                           c                                                           e                                           q                           j                               c                                               k                                       f                           n                   o                                                       u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     "         
Case 19-70701                                                                                                                                                                                                                                                                                                               Doc 4                                                                                                                                                                                                                                                       Filed 05/13/19                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Entered 05/13/19 14:19:46                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Document                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Page 7 of 7


                                                I           ©               J                                   N               µ                           ­                                                                       M                                           ´                   P                               Q
                                                                                            Z                                                                                                       ª                                                   ®




                                                                                        v           l                                   f               g                               c                                                                                  c                       z                                       f                       t                   j                                       q           h                       j                   c                   i                           j       c                       h                       c                   p                   f       c               e                                   z                   o                               d                   p                                   d                       f               f           t                           j               p                                                       c                                               o                                                       y                                                           f                       g                                               c                                                                   d                                                   f                                   f                                   t                                                   j                                                       p                                                           c                                           o                                                               r                                                                       m                                               h                               f                                           h                                       q                   }                                       p                                           f                   g                               c                           x                       n               d                   p                                           d                   p                       e                                       f           g                       c                                                                      c                   z                   f               t                   j                       r                           d                       o                               z                   m                   f               q           h               p                       t           f




                                                                                        j           c                       Ý                           m                           q                   j                       c                               e                               f                       t                                                   h                       q           }                       p                               q           f                   u                   v               l                               f               g                       c                                                      c               z                   f           t                       j                           q               h                           p                       t                       f                               j                               c                                               i                                                       j                                   c                                           h                                       c                                   p                                       f                       c                                                   e                                                                                                           z                                                               o                                                                                           d                                               p                                                               d                                       f                           f                       t                                           j               p                                       c                                               o                                   y                               f           g                                   c                                                          c                           z                       f                   t                   j                           r                               m                       h                       f                       h               q                       }                   p                               f           g                   c                           x                       n           d                       p                       u                   |               g           c                           x               n           d           p




                                                                                        r                                   m                           h                   f                                           z                           c                                   e                   d                                       f                   c                   e                               u




                                                                                                                   o                                               l                       q                   n                   q           p                       }                                                   f                   g                               q               h                                   e                   t                   k                       m                   r                                       c                       p                   f               y               f       g                           c                                                          c               z                               f       t                   j           y                                   q       l                                               p                                                   t                                                       f                                                                   j                                   c                                               i                               j                                   c                                   h                                                       c                                                   p                                                       f                                           c                                                       e                                                                           z                                   o                                                                                       d                                   p                                                               d                               f                       f                               t                                   j           p                               c                               o                   y                   t                           j                               f               g                   c                                       d               f               f           t                   j                       p               c                               o                               l           t                           j                           f   g                   c                                                                  c               z                   f       t           j               y               d               n           h       t




                                                                                        k               c                           j               f           q                   l                       q                   c                               h                           f                   g                                           d                       f                               f               g                   c                                       s                               t                       j           e                                   q   p                       }                               d               p                   e                                       t                   j                   e               c                       j                               t                           l                                                           f                               g                                                       c                                                                                       i                                                   j                           t                                       w                                               q                                   h                                                   q                               t                                                           p                                                                   h                                                                               q                       p                                                                       f                               g                                           q                   h                                                       x                                                   n                           d                               p                                           d                               j           c                               q               e                       c                       p                   f                   q           k               d                   n                               f               t                                       f                   g                   t                   h               c                                       k                   t               p               f                       d                   q       p               c                   e                       q           p                       f           g               c




                                                                                                                   g                           d                       i                                   f                   c                               j                                       Õ                               Ú                                                                   Ó                                       t           e                           c                   n                                   x                           n                   d                   p                               l               t               j                                       f       g                       c                                                                          d               p                                                          j                                       m                                                   i                                                       f                       k                                                       o                                                                                                                                                      t                                                               m                                                               j                               f                                                                                                               l                       t                                               j                                                                       f                       g                                               c                                                                                                                              c                                           p                           f               j           d                                   n                                                          q               h                   f               j                   q       k                   f                                       t               l                                           v               n           n                   q               p                   t                   q           h                   y                           t               f           g                       c                       j                               f       g               d           p                               d               p               o




                                                                                        p                   t                           p                       h                               f                   d                       p                       e                       d                                   j                       e                                               i               j                       t           w                   q                   h               q               t                       p                       h                           q               p           k               n               m                   e                   c               e                                   q           p                               x                           d                       j           f                                               Õ                                                   Õ                                                       u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )                                   *                                                           +                                                           0                                               1                                                   &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   H
                                   /   9           0           /       <                      9                       1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                   :                                               /                                                                                                                                                   0                                               /                                                                       0                                               ;                                       (                                               )                                       ,                                                                                               ¿                                                           À                                                                                                                   0                                       ,                                                   -




E
    ,   ;   0   &   '   '       '           '           '           '           '           '                   '                           '                                   '                                           '                               '                       '                               '                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                           '                                                       '                                                           '                                                       '                                                           '                                           '                                               '                                                                   '                                                                   '                                                                   '                                                                           '                                                       '                                                   '                                           '                                                   '                                               '                                   '                                           '                                                           '                                   '                               '                           '                               '                   '                       '                           '                                   '                           '                   '                   '                           '                           '                       '                               '                       '                           '                       '                   '                           '                   '                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    H                                                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,                                                       /                                                                                           0                                               8                                                                                                                       0                                                               (                                                                           ;                           )                                                                       (




E
    ,   ;   0   &   '   '       '           '           '           '           '           '                   '                           '                                   '                                           '                               '                       '                               '                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                           '                                                       '                                                           '                                                       '                                                           '                                           '                                               '                                                                   '                                                                   '                                                                   '                                                                           '                                                       '                                                   '                                           '                                                   '                                               '                                   '                                           '                                                           '                                   '                               '                           '                               '                   '                       '                           '                                   '                           '                   '                   '                           '                           '                       '                               '                       '                           '                       '                   '                           '                   '                       '                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,                                                       /                                                                                           0                                               8                                           ¿                                           )                                                   )                                           +                                                                               ;                                                                                                                                                           0                                               (                                           ;                           )                                                       (




                                   /   9           0           /       <                      9                       1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                   :                                               /                                                               ¿                                               0                                                   +                               +                               (                           0                                               *                                                                                                           .                                                                                               (                                                                       (                                                           )                                               ;                   ;




E
    ,   ;   0   &   '   '       '           '           '           '           '           '                   '                           '                                   '                                           '                               '                       '                               '                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                           '                                                       '                                                           '                                                       '                                                           '                                           '                                               '                                                                   '                                                                   '                                                                   '                                                                           '                                                       '                                                   '                                           '                                                   '                                               '                                   '                                           '                                                           '                                   '                               '                           '                               '                   '                       '                           '                                   '                           '                   '                   '                           '                           '                       '                               '                       '                           '                       '                   '                           '                   '                       '                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                                                       ;                               ;                                       )                                                           (                                       +                                           0                                           *                                                                                   +                                               )                                                                       (                                                                                                                                                                           0                                       (                                           ;                           )                                                       (                           4                       :                                   =                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¿                               0                                                       +                                       +                                           (                                   0                                               *                                                                   .                                                                               (                                                                               (                                                       )                                                                               ;                                           ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    B                                   E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                                                                       :                                                   ;                           -                               )                                   +                                                           *                                                                   2                                                                                                                                   .                                                                                               :                                                       :                                               )                                                   3                                   )                               ,                                           ;                               0                                       :                           8                                           4                                                                                                                                                       À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        <                                                                                                                      9                                                                           5                                                                                                   À                                                   '                                                                                       -                                       )                                   6                                                                   0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                               )                                                           )                                                           /                                                                                   )               +                                                       *                                                                       ;                                       )                                                           +                                                                           8                                                                                                   4                                                                               7                                                               9                                                                                                                                 9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                           '                                                       '                                                           '                                                       '                                                           '                                           '                                               '                                                                   '                                                                   '                                                                   '                                                                           '                                                       '                                                   '                                           '                                                   '                                               '                                   '                                           '                                                           '                                   '                               '                           '                               '                   '                       '                           '                                   '                           '                   '                   '                           '                           '                       '                               '                       '                           '                       '                   '                           '                   '                       '                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                                                       ;                               ;                                       )                                                           (                                       +                                           0                                           *                                                                                   .                                                                                                       1                                                                       1                                                                       (                           0                                               :                               :




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4                                               0                                                                                                                      1                                                           =                                                   8                                               <                                                                                                                                                                              0                                                                                                                                          0                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                           '                                                       '                                                           '                                                       '                                                           '                                           '                                               '                                                                   '                                                                   '                                                                   '                                                                           '                                                       '                                                   '                                           '                                                   '                                               '                                   '                                           '                                                           '                                   '                               '                           '                               '                   '                       '                           '                                   '                           '                   '                   '                           '                           '                       '                               '                       '                           '                       '                   '                           '                   '                       '                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                H                                                                       -


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                                                       ;                               ;                                       )                                                           (                                       +                                           0                                           *                                                                                   2                                                                               ,                                                               )                                                                           +                                                       0                                                                                                                                                                                               /                                                               (                                               0                                               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )                                           :                                               ;                                   -                               )                               +                                                       *                                                       ,                                   :                                       :                                                           )                                                                   3                                                       )                                               ,                                                           ;                       0                                               :                               9                                                                                               3                                   )                                               /                                                                           3                                   ,                       :                       ;                   À                   +                   0                   ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                           '                                                       '                                                           '                                                       '                                                           '                                           '                                               '                                                                   '                                                                   '                                                                   '                                                                           '                                                       '                                                   '                                           '                                                   '                                               '                                   '                                           '                                                           '                                   '                               '                           '                               '                   '                       '                           '                                   '                           '                   '                   '                           '                           '                       '                               '                       '                           '                       '                   '                           '                   '                       '                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        D                                                                                       .


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                                                       ;                               ;                                       )                                                           (                                       +                                           0                                           *                                                                                                                                                                                                               /                                                                                                                           ,                                               )                       -                                               .                                                                           1                                           1                                       (                           0                                           :                                           :




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
